Exhibit 10.3

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

COLE REAL ESTATE INCOME STRATEGY (DAILY NAV)

OPERATING PARTNERSHIP, LP

Dated as of August 26, 2013

THE PARTNERSHIP INTERESTS ISSUED PURSUANT TO THIS SECOND AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR UNDER THE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR
OTHER JURISDICTION, AND MAY NOT BE SOLD OR TRANSFERRED UNLESS THEY ARE
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS, OR UNLESS AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE. SUCH PARTNERSHIP INTERESTS ARE SUBJECT TO THE
RESTRICTIONS ON TRANSFER SET FORTH IN THIS AGREEMENT.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page  

ARTICLE 1—DEFINED TERMS

     1   

ARTICLE 2—ORGANIZATIONAL MATTERS

     12   

Section 2.1

  Formation and Continuation      12   

Section 2.2

  Name      12   

Section 2.3

  Registered Office and Agent; Principal Office      13   

Section 2.4

  Power of Attorney      13   

Section 2.5

  Term      14   

Section 2.6

  UCC Article 8 Election      14    ARTICLE 3—PURPOSE      14   

Section 3.1

  Purpose and Business      14   

Section 3.2

  Powers      15   

Section 3.3

  Partnership Only for Purposes Specified      15    ARTICLE 4—CAPITAL
CONTRIBUTIONS      15   

Section 4.1

  Capital Contributions of the Partners      15   

Section 4.2

  Classes of Partnership Units      17   

Section 4.3

  Issuance of Additional Partnership Interests and Additional Funding      17   

Section 4.4

  Other Contribution Provisions      20   

Section 4.5

  No Preemptive Rights      20   

Section 4.6

  No Interest on Capital      20    ARTICLE 5—DISTRIBUTIONS      20   

Section 5.1

  Distribution of Cash      20   

Section 5.2

  REIT Distribution Requirements      22   

Section 5.3

  No Right to Distributions in Kind      22    ARTICLE 6—ALLOCATIONS      22   

Section 6.1

  Capital Account Allocations of Profit and Loss      22   

Section 6.2

  Capital Accounts      24   

Section 6.3

  Tax Allocations      25   

Section 6.4

  Substantial Economic Effect      25   

Section 6.5

  Treatment of Partnership As Disregarded Entity For Federal Income Tax Purposes
     26    ARTICLE 7—MANAGEMENT AND OPERATIONS OF BUSINESS      26   

Section 7.1

  Management      26   

Section 7.2

  Certificate of Limited Partnership      30   

Section 7.3

  Restrictions on General Partner Authority      30   

Section 7.4

  Reimbursement of the General Partner and the Company      31   

Section 7.5

  Outside Activities of the General Partner      32   

 

i



--------------------------------------------------------------------------------

Section 7.6

  Contracts with Affiliates      32   

Section 7.7

  Indemnification      32   

Section 7.8

  Liability of the General Partner      34   

Section 7.9

  Other Matters Concerning the General Partner and the Company      35   

Section 7.10

  Title to Partnership Assets      36   

Section 7.11

  Reliance by Third Parties      36    ARTICLE 8—RIGHTS AND OBLIGATIONS OF
LIMITED PARTNERS      36   

Section 8.1

  Limitation of Liability      36   

Section 8.2

  Management of Business      37   

Section 8.3

  Outside Activities of Limited Partners      37   

Section 8.4

  Rights of Limited Partners Relating to the Partnership      37   

Section 8.5

  Redemption Right      38   

Section 8.6

  Exchanges      39    ARTICLE 9—BOOKS, RECORDS, ACCOUNTING AND REPORTS      39
  

Section 9.1

  Records and Accounting      39   

Section 9.2

  Taxable Year and Fiscal Year      40   

Section 9.3

  Reports      40    ARTICLE 10—TAX MATTERS      40   

Section 10.1

  Preparation of Tax Returns      40   

Section 10.2

  Tax Elections      41   

Section 10.3

  Tax Matters Partner      41   

Section 10.4

  Organizational Expenses      42    ARTICLE 11—TRANSFERS AND WITHDRAWALS     
42   

Section 11.1

  Transfer      42   

Section 11.2

  Transfer of the Company’s and General Partner’s Partnership Interest and
Limited Partner Interest; Extraordinary Transactions      43   

Section 11.3

  Limited Partners’ Rights to Transfer      44   

Section 11.4

  Substituted Limited Partners      45   

Section 11.5

  Assignees      46   

Section 11.6

  General Provisions      46    ARTICLE 12—ADMISSION OF PARTNERS      48   

Section 12.1

  Admission of Successor General Partner      48   

Section 12.2

  Admission of Additional Limited Partners      48   

Section 12.3

  Amendment of Agreement and Certificate of Limited Partnership      49   
ARTICLE 13—DISSOLUTION, LIQUIDATION AND TERMINATION      49   

Section 13.1

  Dissolution      49   

Section 13.2

  Winding Up      50   

Section 13.3

  Deficit Capital Account Restoration Obligation      51   

Section 13.4

  Compliance with Timing Requirements of Regulations      51   

Section 13.5

  Deemed Distribution and Recontribution      52   

Section 13.6

  Rights of Limited Partners      52   

 

ii



--------------------------------------------------------------------------------

Section 13.7

  Notice of Dissolution      52   

Section 13.8

  Cancellation of Certificate of Limited Partnership      52   

Section 13.9

  Reasonable Time for Winding-Up      52   

Section 13.10

  Waiver of Partition      53   

Section 13.11

  Liability of Liquidator      53    ARTICLE 14—AMENDMENT OF PARTNERSHIP
AGREEMENT; MEETINGS      53   

Section 14.1

  Amendments      53   

Section 14.2

  Meetings of the Partners      54    ARTICLE 15—GENERAL PROVISIONS      55   

Section 15.1

  Addresses and Notice      55   

Section 15.2

  Titles and Captions      56   

Section 15.3

  Pronouns and Plurals      56   

Section 15.4

  Further Action      56   

Section 15.5

  Binding Effect      56   

Section 15.6

  Creditors      56   

Section 15.7

  Waiver      56   

Section 15.8

  Counterparts      56   

Section 15.9

  Applicable Law      57   

Section 15.10

  Invalidity of Provisions      57   

Section 15.11

  No Rights as Stockholders      57   

Section 15.12

  Entire Agreement      57   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A   -    Partners Contributions and Partnership Interests Exhibit B   -
   Notice of Redemption

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

COLE REAL ESTATE INCOME STRATEGY (DAILY NAV) OPERATING

PARTNERSHIP, LP

THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, dated as of
August 26, 2013, is entered into by and among Cole Real Estate Income Strategy
(Daily NAV), Inc., a Maryland corporation (the “Company”), as the General
Partner and the Persons whose names are set forth on Exhibit A attached hereto,
as the Limited Partners, together with any other Persons who become Partners in
the Partnership as provided herein.

WHEREAS, the Partnership was formed as a limited partnership under the laws of
the State of Delaware pursuant to a Certificate of Limited Partnership filed on
July 27, 2010;

WHEREAS, the Partnership is currently governed by the Amended and Restated
Agreement of Limited Partnership of the Partnership dated September 28, 2011
(the “Prior Agreement”);

WHEREAS, the Company has authorized the issuance of multiple classes of shares
in the Company; and

WHEREAS, the parties hereto desire to amend and restate the Prior Agreement to,
among other things, authorize the issuance of multiple classes of Partnership
Units corresponding to the classes of shares of the Company, all as fully set
forth below;

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1—DEFINED TERMS

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Advisor Class REIT Shares” means the REIT Shares referred to as “A Shares” in
the Prospectus.

“Advisor Class Unit” means a Partnership Unit entitling the Holder thereof to
the rights of a Holder of an Advisor Class Unit as provided in this Agreement.

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended, supplemented or restated from time to time, and any successor to such
statute.

“Additional Funds” has the meaning set forth in Section 4.3B hereof.

 

1



--------------------------------------------------------------------------------

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 4.3 and Section 12.2 hereof and who is shown
as such on the books and records of the Partnership.

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Partnership taxable year (i) increased by any amounts
which such Partner is obligated to restore pursuant to any provision of this
Agreement or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and
(ii) decreased by the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner or the Company, including any salaries or other
payments to directors, officers or employees of the General Partner or the
Company, and any accounting and legal expenses of the General Partner or the
Company, which expenses, the Partners have agreed, are expenses of the
Partnership and not the General Partner or the Company, and (iii) to the extent
not included in clauses (i) or (ii) above, REIT Expenses; provided, however,
that Administrative Expenses shall not include any administrative costs and
expenses incurred by the General Partner or the Company that are attributable to
Properties or partnership interests in a Subsidiary of the Partnership that are
owned by the General Partner or the Company or other than through its ownership
interest in the Partnership.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of this definition, “control,” when used with respect to any
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing. No officer, director or stockholder of
the General Partner shall be considered an Affiliate of the General Partner
solely as a result of serving in such capacity or being a stockholder of the
General Partner.

“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution (net of assumed liabilities) as of the date of contribution as
agreed to by such Partner and the General Partner. The names and addresses of
the Partners, number and Class of Partnership Units issued to each Partner, and
the Agreed Value of non-cash Capital Contributions as of the date of
contribution is set forth on Exhibit A.

“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership, as it may be amended, supplemented and/or restated from time to
time, including by way of adoption of a Certificate of Designations, including
any exhibits attached hereto.

“Articles of Incorporation” means the Articles of Incorporation of the Company
filed with the Maryland State Department of Assessments and Taxation, as amended
or restated from time to time.

 

2



--------------------------------------------------------------------------------

“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.

“Business Day” Any day the New York Stock Exchange is open for trading.

“Bylaws” means the Amended and Restated Bylaws of the Company, as may be
amended, supplemented and/or restated from time to time.

“Capital Account” has the meaning set forth in Section 6.2 hereof.

“Capital Contribution” means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset contributed or agreed to be
contributed, as the context requires, to the Partnership by each Partner
pursuant to the terms of this Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.

“Cash Amount” means, with respect to Tendered Units of any Class, the Value of
the REIT Shares Amount as of the Valuation Date with respect to such Class of
Tendered Units; provided that the Cash Amount will be reduced by the amount of
any distributions payable with respect to such REIT Shares Amount for the
applicable Class that have an ex-dividend date after the Valuation Date and a
record date before the Specified Redemption Date.

“Certificate of Designations” means an amendment to this Agreement that sets
forth the designations, rights, powers, duties and preferences of Holders of any
Partnership Interests issued pursuant to Section 4.3, which amendment is in the
form of a certificate signed by the General Partner and appended to this
Agreement. A Certificate of Designations is not the exclusive manner in which
such an amendment may be effected. The General Partner may adopt a Certificate
of Designations without the Consent of the Limited Partners to the extent
permitted pursuant to Section 14.1 hereof.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership relating to the Partnership filed in the office of the Secretary of
State of the State of Delaware on July 27, 2010, as amended from time to time in
accordance with the terms hereof and the Act.

“Class” means a class of REIT Shares (including unclassified shares of common
stock of the Company, which are referred to herein as the Wrap Class REIT
Shares) or Partnership Units, as the context may require.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of any succeeding law.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Unit” means a Partnership Unit other than a Preferred Unit, including
Wrap Class Units, Advisor Class Units and Institutional Class Units.

 

3



--------------------------------------------------------------------------------

“Common Unitholder” means a Partner that holds Common Units.

“Company” has the meaning set forth in the introductory paragraph.

“Consent” means the consent to, approval of or vote in favor of a proposed
action by a Partner given in accordance with Article 14 hereof.

“Constituent Person” has the meaning set forth in Section 1.12(b) of Exhibit C
hereto.

“Conversion Factor” means 1.0; provided, that in the event that:

(i) the Company (a) declares or pays a dividend on any Class of its outstanding
REIT Shares wholly or partly in REIT Shares or makes a distribution to all
holders of any Class of its outstanding REIT Shares wholly or partly in REIT
Shares of the same Class; (b) splits or subdivides any Class of its outstanding
REIT Shares or (c) effects a reverse stock split or otherwise combines any Class
of its outstanding REIT Shares into a smaller number of REIT Shares of the same
Class, the Conversion Factor for such Class of Partnership Units having the same
Class designation shall be adjusted by multiplying the Conversion Factor by a
fraction, the numerator of which shall be the number of REIT Shares of the
applicable Class issued and outstanding on the record date for such dividend,
distribution, split, subdivision, reverse split or combination (assuming for
such purpose that such dividend, distribution, split, subdivision, reverse split
or combination has occurred as of such time), and the denominator of which shall
be the actual number of REIT Shares of the applicable Class (determined without
the above assumption) issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination;

(ii) the Company distributes any rights, options or warrants to all holders of
any Class of its REIT Shares to subscribe for or to purchase or to otherwise
acquire REIT Shares of the same Class (or other securities or rights convertible
into, exchangeable for or exercisable for REIT Shares of the same Class) at a
price per share less than the Value of a REIT Share of such Class on the record
date for such distribution (each a “Distributed Right”), then the Conversion
Factor for such Class of Partnership Units having the same Class designation
shall be adjusted by multiplying the Conversion Factor by a fraction the
numerator of which shall be the number of REIT Shares of such Class issued and
outstanding on the record date plus the maximum number of REIT Shares of such
Class purchasable under such Distributed Rights and the denominator of which
shall be the number of REIT Shares of such Class issued and outstanding on the
record date plus a fraction (a) the numerator of which is the minimum aggregate
purchase price under such Distributed Rights of the maximum number of REIT
Shares of such Class purchasable under such Distributed Rights and (b) the
denominator of which is the Value of a REIT Share of such Class as of the record
date; provided, however, that, if any such Distributed Rights expire or become
no longer exercisable, then the Conversion Factor shall be adjusted, effective
retroactive to the date of distribution of the Distributed Rights, to reflect a
reduced maximum number of REIT Shares or any change in the minimum aggregate
purchase price for the purposes of the above fraction; and

 

4



--------------------------------------------------------------------------------

(iii) the Company shall, by dividend or otherwise, distribute to all holders of
any Class of its REIT Shares evidences of its indebtedness or assets (including
securities, but excluding any dividend or distribution referred to in subsection
(i) above), which evidences of indebtedness or assets relate to assets not
received by the Company or its Subsidiaries pursuant to a pro rata distribution
by the Partnership, then the Conversion Factor for the applicable Class shall be
adjusted to equal the amount determined by multiplying the Conversion Factor for
such Class in effect immediately prior to the close of business on the date
fixed for determination of stockholders entitled to receive such distribution by
a fraction the numerator of which shall be such Value of a REIT Share of such
Class on the date fixed for such determination and the denominator of which
shall be the Value of a REIT Share of such Class on the dates fixed for such
determination less the then fair market value (as determined by the REIT, whose
determination shall be conclusive) of the portion of the evidences of
indebtedness or assets so distributed applicable to one REIT Share.

Any adjustment to the Conversion Factor shall become effective immediately after
the effective date of such event retroactive to the record date, if any, for
such event. Notwithstanding the foregoing, the Conversion Factor for any Class
shall not be adjusted in connection with an event described in clauses (i) or
(ii) above if, in connection with such event, the Partnership makes a
distribution of cash, Partnership Units, REIT Shares and/or rights, options or
warrants to acquire Partnership Units and/or REIT Shares with respect to all
applicable Partnership Units of such Class or effects a reverse split of, or
otherwise combines, the Partnership Units of such Class, as applicable, that is
comparable as a whole in all material respects with such event. If an event
would be described in clauses (i) or (ii) but for the fact that the REIT Shares
distributed are of a different Class than REIT Shares on which the distribution
was made, or REIT Shares of a Class are split into, or combined into, REIT
Shares that include other Classes, the General Partner may make such other
adjustments as it reasonably determines are needed to preserve the intended
economic parity between Partnership Units and REIT Shares with the same Class
designation.

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds, guarantees and other similar instruments guaranteeing payment or
other performance of obligations by such Person; (iii) all indebtedness for
borrowed money or for the deferred purchase price of property or services
secured by any lien on any property owned by such Person, to the extent
attributable to such Person’s interest in such property, even though such Person
has not assumed or become liable for the payment thereof; and (iv) lease
obligations of such Person which, in accordance with generally accepted
accounting principles, should be capitalized.

“Distributed Right” has the meaning set forth in the definition of “Conversion
Factor.”

“Economic Capital Account Balance” with respect to a Partner means an amount
equal to its Capital Account balance, plus the amount of its share of any
Partner Minimum Gain or Partnership Minimum Gain.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

5



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Extraordinary Transaction” means, with respect to the Company, the occurrence
of one or more of the following events: (i) a merger (including a triangular
merger), consolidation or other combination with or into another Person (other
than in connection with a change in the Company’s state of incorporation or
organizational form); (ii) the direct or indirect sale, lease, exchange or other
transfer of all or substantially all of its assets in one transaction or a
series of related transactions; (iii) any reclassification, recapitalization or
change of its outstanding equity interests (other than a change in par value, or
from par value to no par value, or as a result of a split, dividend or similar
subdivision); or (iv) the adoption of any plan of liquidation or dissolution of
the Company (whether or not in compliance with the provisions of this
Agreement).

“Funding Debt” mean the incurrence of any Debt for the purpose of providing
funds to the Partnership by or on behalf of the Company or any wholly owned
Subsidiary of the Company. Funding Debt also may include Preferred Units with
comparable terms to otherwise permitted Funding Debt (for example, to avoid
adverse REIT tax consequences to the Company that could arise in certain
circumstances through the use of Funding Debt that is treated as debt for
federal income tax purposes).

“General Partner” means the Company, in its capacity as the general partner of
the Partnership, or any Person who becomes a successor general partner of the
Partnership.

“General Partner Interest” means a Partnership Interest held by the General
Partner, in its capacity as general partner. A General Partner Interest may be
expressed as a number of Partnership Units.

“General Partner Loan” has the meaning set forth in Section 4.3D hereof.

“Holder” means either a Partner or an Assignee owning a Partnership Unit.

“Hypothetical Liquidation” shall mean a hypothetical liquidation of the
Partnership pursuant to the terms of this Agreement assuming (i) a sale of all
of the assets of the Partnership for cash at prices equal to their then book
values (as maintained by the Partnership for purposes of, and as maintained
pursuant to, the capital account maintenance provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv) and Section 6.2), (ii) the cash contribution by the
Partners of the aggregate maximum amounts, if any, that the Partners could be
required to contribute to the Partnership under this Agreement as and to the
extent such amounts would be needed to pay all partnership recourse liabilities,
and (iii) Section 13.2A(2) provided for liquidating distributions in accordance
with Section 5.1A.

 

6



--------------------------------------------------------------------------------

“Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction of an order adjudicating him or her incompetent to manage his or
her Person or estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, or the revocation of its charter; (iii) as to any partnership or
limited liability company which is a Partner, the dissolution and commencement
of winding up of the partnership or the limited liability company; (iv) as to
any Partner that is an estate, the distribution by the fiduciary of the estate’s
entire interest in the Partnership; (v) as to any trustee of a trust which is a
Partner, the termination of the trust (but not the substitution of a new
trustee) or (vi) as to any Partner, the bankruptcy of such Partner. For purposes
of this definition, bankruptcy of a Partner shall be deemed to have occurred
when (a) the Partner commences a voluntary proceeding seeking liquidation,
reorganization or other relief under any bankruptcy, insolvency or other similar
law now or hereafter in effect; (b) the Partner is adjudged as bankrupt or
insolvent, or a final and nonappealable order for relief under any bankruptcy,
insolvency or similar law now or hereafter in effect has been entered against
the Partner; (c) the Partner executes and delivers a general assignment for the
benefit of the Partner’s creditors; (d) the Partner files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against the Partner in any proceeding of the nature described in clause
(b) above; (e) the Partner seeks, consents to or acquiesces in the appointment
of a trustee, receiver or liquidator for the Partner or for all or any
substantial part of the Partner’s properties; (f) any proceeding seeking
liquidation, reorganization or other relief of or against such Partner under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within one hundred twenty (120) days after the commencement
thereof; (g) the appointment without the Partner’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within ninety
(90) days of such appointment; or (h) an appointment referred to in clause
(g) above is not vacated within ninety (90) days after the expiration of any
such stay.

“Indemnitee” means (i) any Person made a party to a proceeding by reason of his,
her or its status as (a) the Company (b) the General Partner or (c) a director
or officer of the Company, the General Partner or the Partnership and (ii) such
other Persons (including Affiliates of the Company, General Partner or the
Partnership) as the General Partner may designate from time to time (whether
before or after the event giving rise to potential liability), in its sole and
absolute discretion.

“Institutional Class REIT Shares” means the REIT Shares referred to as “I
Shares” in the Prospectus.

“Institutional Class Unit” means a Partnership Unit entitling the Holder thereof
to the rights of a Holder of an Institutional Class Unit as provided in this
Agreement.

“IRS” means the U.S. Internal Revenue Service.

“Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto, as such Exhibit may be amended from time to time, or any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner of the Partnership.

 

7



--------------------------------------------------------------------------------

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Partners and includes any and all benefits to which the Holder of such a
Partnership Interest may be entitled, as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement.

“Liquidating Event” has the meaning set forth in Section 13.1 hereof.

“Liquidator” has the meaning set forth in Section 13.2A hereof.

“Loss” has the meaning set forth in Section 6.1C hereof.

“Majority in Interest of the Outside Limited Partners” means Limited Partners
(excluding for this purpose (i) any Limited Partnership Interests held by the
Company or its Subsidiaries, (ii) any Person of which the Company or its
Subsidiaries directly or indirectly owns or controls more than 50% of the voting
interests and (iii) any Person directly or indirectly owning or controlling more
than 50% of the outstanding interests of the General Partner) holding more than
50% of the outstanding Partnership Units held by all Limited Partners who are
not excluded for the purposes hereof.

“Net Asset Value” means the Partnership’s total assets, including, without
limitation, intangibles, investments in bank accounts, money market funds and
other current assets, less the Partnership’s total liabilities, calculated using
the methodologies, including, without limitation the valuation methodologies, as
described in the Prospectus, as may be amended from time to time.

“Net Asset Value per Class” means, for each Class of Partnership Unit, the Net
Asset Value allocable to such Class of Partnership Units, calculated using a
methodology consistent with the methodology described in the Prospectus for
calculating the net asset value of the corresponding Class of REIT Shares, as
the Prospectus may be amended from time to time.

“Net Asset Value per Unit” means the net asset value of a Partnership Unit
calculated as the product of (i) the Net Asset Value per Class of the Class of
Partnership Units that includes the applicable Partnership Unit, multiplied by
(ii) a fraction the numerator of which is one and the denominator of which is
the number of outstanding Partnership Units in the Class of Partnership Units
that includes the applicable Partnership Unit.

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase any Class
of REIT Shares or other shares of capital stock of the Company, or (ii) any Debt
issued by the Company that provides any of the rights described in clause (i).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B to this Agreement.

“Offering” means an offer and sale of REIT Shares to the public.

 

8



--------------------------------------------------------------------------------

“Partner” means a General Partner or a Limited Partner, and “Partners” means the
General Partner and the Limited Partners collectively.

“Partner Minimum Gains” means “partner nonrecourse debt minimum gain” within the
meaning of Regulations Section 1.704-2(i). A Partner’s share of Partner Minimum
Gain shall be determined in accordance with Regulations Section 1.704-2(i)(5).

“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the Holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. The Partnership
Interests represented by the Wrap Class Units, Advisor Class Units and
Institutional Class Units are the only Partnership Interests and each such type
of unit is a separate Class of Partnership Interest for all purposes of this
Agreement.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2). A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).

“Partnership Record Date” means the record date established by the General
Partner for a distribution pursuant to Section 5.1 hereof.

“Partnership Unit” or “Unit” means, with respect to a Class, a fractional,
undivided share of the Partnership Interests of all Partners with respect to
such Class issued pursuant to Article 4, including Wrap Class Units, Advisor
Class Units, Institutional Class Units and any Class or series of Preferred
Units established after the date hereof. The number of Partnership Units of each
Class outstanding and (in the case of Common Units) the Percentage Interest in
the Partnership represented by such Partnership Units are set forth on Exhibit A
attached hereto, as such Exhibit may be amended from time to time. The
Partnership Units shall be uncertificated securities unless the General Partner
determines otherwise.

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

“Percentage Interest” means, with respect to any Partner, the percentage
represented by a fraction (expressed as a percentage), the numerator of which is
the number of Common Units then owned by such Partner, and the denominator of
which is the total number of Common Units then owned by all of the Partners.

“Person” means an individual, corporation, partnership (whether general or
limited), limited liability company, trust, estate, unincorporated organization,
association, custodian, nominee or any other individual or entity in its own or
any representative capacity.

 

9



--------------------------------------------------------------------------------

“Preferred Unit” means a limited partnership interest (of any series), other
than a Common Unit, represented by a fractional, undivided share of the
Partnership Interests of all Partners issued hereunder and which is designated
as a “Preferred Unit” (or as a particular Class or series of Preferred Units)
herein and which has the rights, preferences and other privileges designated
herein (including by way of a Certificate of Designations). The allocation of
Preferred Units among the Partners shall be set forth on Exhibit A, as may be
amended from time to time.

“Profit” has the meaning set forth in Section 6.1C hereof.

“Property” means any property or other investment in which the Partnership holds
an ownership interest.

“Prospectus” means the most recent prospectus relating to an Offering of Wrap
Class REIT Shares, Advisor Class REIT Shares and Institutional Class REIT
Shares, as such prospectus may be amended or supplemented from time to time.

“Qualified REIT Subsidiary” means any Subsidiary of the General Partner that is
a “qualified REIT subsidiary” within the meaning of Section 856(i) of the Code.

“Qualified Transferee” means an “Accredited Investor” as defined in Rule 501
promulgated under the Securities Act.

“Redemption Right” has the meaning set forth in Section 8.5A hereof.

“Regulations” means the Federal Income Tax Regulations promulgated under the
Code, as such regulations may be amended from time to time (including any
corresponding provisions of succeeding regulations).

“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.

“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the Company and any Subsidiaries (other
than the Partnership) thereof (which Subsidiaries shall, for purposes hereof, be
included within the definition of Company), including taxes, fees and
assessments associated therewith, any and all costs, expenses or fees payable to
any director, officer or employee of the Company, (ii) costs and expenses
relating to any public offering and registration, or private offering, of
securities by the Company and all statements, reports, fees and expenses
incidental thereto, including, without limitation, underwriting discounts and
selling commissions applicable to any such offering of securities, and any costs
and expenses associated with any claims made by any holders of such securities
or any underwriters or placement agents thereof, (iii) costs and expenses
associated with any repurchase of any securities by the Company, (iv) costs and
expenses associated with the preparation and filing of any periodic or other
reports and communications by the Company under U.S. federal, state or local
laws or regulations, including filings with the Commission, (v) costs and
expenses associated with compliance by the Company with laws, rules and
regulations promulgated by any regulatory body, including the Commission and any
securities exchange, (vi) costs and expenses associated with any 401(k) plan,
incentive plan, bonus plan or other plan providing for compensation for the
employees of the Company, (vii) costs and expenses incurred by the Company
relating to any issuing or redemption of Partnership Interests and (viii) all
other operating or administrative costs of the Company or any Subsidiary,
including the General Partner, incurred in the ordinary course of its business
on behalf of or in connection with the Partnership.

 

10



--------------------------------------------------------------------------------

“REIT Share” means a share of common stock of the Company, including Wrap Class
REIT Shares, Advisor Class REIT Shares and Institutional Class REIT Shares.

“REIT Shares Amount” means, with respect to Tendered Units of a Class as of a
particular date, a number of REIT Shares of the corresponding REIT Share Class
equal to the product of (x) the number of Tendered Units of such Class
multiplied by (y) the Conversion Factor in effect on such date for such Class of
Tendered Units.

“Safe Harbors” has the meaning set forth in Section 11.6F hereof.

“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder.

“Specified Redemption Date” means the tenth (10th) Business Day after receipt by
the General Partner of a Notice of Redemption; provided that if the Company
combines its outstanding REIT Shares, no Specified Redemption Date shall occur
after the record date of such combination of REIT Shares and prior to the
effective date of such combination.

“Stock Plan” means any stock incentive, stock option, stock ownership or
employee benefits plan of the General Partner.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other entity of which a majority of
(i) the voting power of the voting equity securities or (ii) the outstanding
equity interests is owned, directly or indirectly, by such Person.

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 hereof.

“Surviving Partnership” has the meaning set forth in Section 11.2B(2) hereof.

“Target Balance” means, with respect to any Partner as of the close of any
period for which allocations are made under Article 6, the net amount such
Partner would receive (or be required to contribute) in a Hypothetical
Liquidation of the Partnership as of the close of such period, expressed as a
negative number if the Partner is required to contribute a net amount to the
Partnership in connection with a Hypothetical Liquidation and expressed as a
positive number if the Partner would receive a net distribution in connection
with the Hypothetical Liquidation.

“Tendered Units” has the meaning set forth in Section 8.5A hereof.

“Tendering Partner” has the meaning set forth in Section 8.5A hereof.

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

 

11



--------------------------------------------------------------------------------

“Transaction” has the meaning set forth in Section 1.12(a) of Exhibit C hereto.

“Valuation Date” means the date of receipt by the Partnership of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

“Value” means, with respect to a REIT Share of any Class on a Business Day,
(i) the net asset value per REIT Share of the applicable Class as disclosed by
the Company after 4:00 p.m. Eastern Time on such Business Day in either a
pricing supplement filed by the Company with the Commission or on the Company’s
website; or (ii) if none of the conditions set forth in clause (i) are met then,
unless the holder of the REIT Shares or Units and the General Partner otherwise
agree, with respect to a REIT Share per Common Unit of the applicable Class
offered for redemption, the amount that a Holder of one Common Unit of such
Class would receive if each of the assets of the Partnership were sold for its
fair market value on the Specified Redemption Date, the Partnership were to pay
all of its outstanding liabilities, and the remaining proceeds were to be
distributed to the Partners in accordance with the terms of this Agreement.

“Vesting Agreement” has the meaning set forth in Section 1.2 of Exhibit C
hereto.

“Wrap Class REIT Shares” means the REIT Shares referred to as “W Shares” in the
Prospectus.

“Wrap Class Unit” means a Partnership Unit entitling the Holder thereof to the
rights of a Holder of a Wrap Class Unit as provided in this Agreement.

ARTICLE 2—ORGANIZATIONAL MATTERS

Section 2.1 Formation and Continuation

The Partnership was formed as a limited partnership organized pursuant to the
provisions of the Act by the filing of the Certificate of Limited Partnership
with the Delaware Secretary of State on July 27, 2010. Except as expressly
provided herein to the contrary, the rights and obligations of the Partners and
the administration and termination of the Partnership shall be governed by the
Act. The Partnership Interest of each Partner shall be personal property for all
purposes.

Section 2.2 Name

The name of the Partnership is Cole Real Estate Income Strategy (Daily NAV)
Operating Partnership, LP. The Partnership’s business may be conducted under any
other name or names deemed advisable by the General Partner, including the name
of the General Partner or any Affiliate thereof. The words “Limited
Partnership,” “L.P.,” “Ltd.” or similar words or letters shall be included in
the Partnership’s name where necessary for the purposes of complying with the
laws of any jurisdiction that so requires. The General Partner in its sole and
absolute discretion may change the name of the Partnership at any time and from
time to time and shall notify the Limited Partners of such change in the next
regular communication to the Limited Partners.

 

12



--------------------------------------------------------------------------------

Section 2.3 Registered Office and Agent; Principal Office

The address of the registered office of the Partnership in the State of Delaware
and the name and address of the registered agent for service of process on the
Partnership in the State of Delaware is The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801. The
principal business office of the Partnership shall be 2325 East Camelback Road,
Suite 1100, Phoenix, Arizona 85016. The General Partner may from time to time
designate in its sole and absolute discretion another registered agent or
another location for the registered office or principal place of business, and
shall provide the Limited Partners with notice of such change promptly following
its effective date. The Partnership may maintain offices at such other place or
places within or outside the State of Delaware as the General Partner deems
advisable.

Section 2.4 Power of Attorney

A. Each Limited Partner and each Assignee hereby constitutes and appoints the
General Partner, any Liquidator, and authorized officers and attorneys-in-fact
of each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead to:

(1) execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate of Limited
Partnership and all amendments or restatements thereof) that the General Partner
or any Liquidator deems appropriate or necessary to form, qualify or continue
the existence or qualification of the Partnership as a limited partnership (or a
partnership in which the Limited Partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may or plans
to conduct business or own property; (b) all instruments that the General
Partner deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms;
(c) all conveyances and other instruments or documents that the General Partner
or any Liquidator deems appropriate or necessary to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement,
including, without limitation, a certificate of cancellation; (d) all
instruments relating to the admission, withdrawal, removal or substitution of
any Partner or other events described in, Article 11 or Article 12 hereof or the
capital contribution of any Partner and (e) all certificates, documents and
other instruments relating to the determination of the rights, preferences and
privileges of Partnership Interests; and

(2) execute, swear to, seal, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner or any Liquidator, to
make, evidence, give, confirm or ratify any vote, Consent, approval, agreement
or other action which is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or appropriate or necessary, in the
sole discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
hereof or as may be otherwise expressly provided for in this Agreement.

 

13



--------------------------------------------------------------------------------

B. The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, in recognition of the fact that each of the
Partners will be relying upon the power of the General Partner and any
Liquidator to act as contemplated by this Agreement in any filing or other
action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee or the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney, and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or any Liquidator, within fifteen (15) days after receipt of the
General Partner’s or such Liquidator’s request therefor, such further
designation, powers of attorney and other instruments as the General Partner or
any Liquidator, as the case may be, deems necessary to effectuate this Agreement
and the purposes of the Partnership.

Section 2.5 Term

The term of the Partnership commenced on July 27, 2010 and shall be perpetual,
unless the Partnership is dissolved sooner pursuant to the provisions of
Article 13 or as otherwise provided by law.

Section 2.6 UCC Article 8 Election

All Partnership Interests shall be securities within the meaning of, and
governed by, (i) Article 8 of the Delaware Uniform Commercial Code and
(ii) Article 8 of the Uniform Commercial Code of any other applicable
jurisdiction.

ARTICLE 3—PURPOSE

Section 3.1 Purpose and Business

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act; provided, however, that such business
shall be limited to and conducted in such a manner as to permit the Company at
all times to be qualified as a REIT, unless the Company is not qualified or
ceases to qualify as a REIT for any reason or reasons other than the conduct of
the business of the Partnership; (ii) to enter into any partnership, joint
venture, limited liability company or other similar arrangement to engage in any
of the foregoing or to own interests in any entity engaged, directly or
indirectly, in any of the foregoing; and (iii) to do anything necessary or
incidental to the foregoing. In connection with the foregoing, and without
limiting the Company’s right, in its sole discretion, to cease qualifying as a
REIT, the Partners acknowledge that the Company’s status as a REIT inures to the
benefit of all of the Partners and not solely the Company or its Affiliates.

 

14



--------------------------------------------------------------------------------

Section 3.2 Powers

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow
money and issue evidences of indebtedness whether or not secured by mortgage,
deed of trust, pledge or other lien, acquire, own, manage, improve and develop
real property, and lease, sell, transfer and dispose of real property; provided,
however, that the Partnership shall not take, or omit to take, any action which,
in the judgment of the General Partner, in its sole and absolute discretion,
(i) could adversely affect the ability of the Company to achieve or maintain
qualification as a REIT; (ii) could subject the Company to any additional taxes
under Section 857 or Section 4981 of the Code or (iii) could violate any law or
regulation of any governmental body or agency having jurisdiction over the
Company or its securities, unless any such action (or inaction) under the
foregoing clauses (i), (ii) or (iii) shall have been specifically consented to
by the Company in writing.

Section 3.3 Partnership Only for Purposes Specified

This Agreement shall not be deemed to create a company, venture or partnership
between or among the Partners with respect to any activities whatsoever other
than the activities within the purposes of this Partnership as specified in
Section 3.1. Except as otherwise provided in this Agreement, no Partner shall
have any authority to act for, bind, commit or assume any obligations or
responsibility on behalf of the Partnership, its properties or any other
Partner. No Partner, in its capacity as a Partner under this Agreement, shall be
responsible for any indebtedness or obligation of another Partner, and the
Partnership shall not be responsible or liable for any indebtedness or
obligation of any Partner, incurred either before or after the execution or
delivery of this Agreement by such Partner, except as to those responsibilities,
liabilities, indebtedness or obligations incurred pursuant to and as limited by
the terms of this Agreement and the Act.

ARTICLE 4—CAPITAL CONTRIBUTIONS

Section 4.1 Capital Contributions of the Partners

A. At the times of their respective execution of this Agreement, each Partner
shall make or shall have made capital contributions as set forth on Exhibit A to
this Agreement. The Partners shall own Partnership Units in the amounts set
forth on Exhibit A, and have Percentage Interests as set forth on Exhibit A,
which number of Partnership Units and Percentage Interests shall be adjusted
from time to time on Exhibit A by the General Partner to the extent necessary to
accurately reflect the issuance of additional Partnership Units, the redemption
of Partnership Units, additional capital contributions and similar events having
an effect on a Partner’s Percentage Interest.

 

15



--------------------------------------------------------------------------------

B. A number of Common Units of each Class held by the General Partner equal to
one percent (1%) of all outstanding Common Units of each Class shall be deemed
to be the General Partner Partnership Units and shall be the General Partner
Interest. All other Partnership Units of any Class held by the General Partner
shall be deemed to be Limited Partner Interests and shall be held by the General
Partner in its capacity as a Limited Partner in the Partnership.

C. To the extent the Partnership acquires any property (or an indirect interest
therein) by the merger of any other Person into the Partnership or with or into
a Subsidiary of the Partnership in a triangular merger, Persons who receive
Partnership Interests in exchange for their interests in the Person merging into
the Partnership or with or into a Subsidiary of the Partnership shall become
Partners and shall be deemed to have made capital contributions as provided in
the applicable merger agreement (or if not so provided, as determined by the
General Partner in its sole discretion) and as set forth on Exhibit A, as
amended to reflect such deemed Capital Contributions.

D. Except as provided in Section 4.3, Section 4.4, Section 5.1 and Section 13.3,
the Limited Partners shall have no obligation to make any additional capital
contributions or loans to the Partnership.

E. In the event the Company redeems REIT Shares of any Class (including, without
limitation, any REIT Shares redeemed in accordance with the Company’s share
redemption program), then the General Partner shall cause the Partnership to
purchase from the Company a number of Common Units of the corresponding Class as
determined based on the application of the Conversion Factor for such Class on
the same terms that the Company redeemed such REIT Shares. Moreover, if the
Company makes a cash tender offer or other offer to acquire REIT Shares of any
Class, then the General Partner shall cause the Partnership to make a
corresponding offer to the Company to acquire an equal number of Common Units of
the corresponding Class held by the Company. In the event any REIT Shares of any
Class are redeemed by the Company pursuant to such offer, the Partnership shall
redeem an equivalent number of the Company’s Partnership Units of the
corresponding Class for an equivalent purchase price based on the application of
the Conversion Factor.

 

16



--------------------------------------------------------------------------------

Section 4.2 Classes of Partnership Units

A. Wrap Class Units. Each Partnership Unit outstanding immediately before the
effective date of this Agreement is hereby reclassified as a Wrap Class Unit,
having the rights and subject to the obligations attributed to Wrap Class Units
under this Agreement. Advisor Class Units and Institutional Class Units shall be
issued only to the General Partner and only in exchange for contributions by the
General Partner to the capital of the Partnership of the proceeds received by
the General Partner from the issuance of REIT Shares having the same Class
designation as the Class of Partnership Units being issued.

B. Advisor Class and Institutional Class Units. The General Partner is hereby
authorized to cause the Partnership to issue Partnership Units designated as
Advisor Class Units and Institutional Class Units. Each such Class shall have
the rights and obligations attributed to that Class under this Agreement.

Section 4.3 Issuance of Additional Partnership Interests and Additional Funding

A. Issuance of Additional Partnership Interests. The General Partner, in its
sole and absolute discretion, is hereby authorized without the approval of the
Limited Partners to cause the Partnership from time to time to issue to the
Partners (including the General Partner and its Affiliates) or other Persons
(including, without limitation, in connection with the contribution of tangible
or intangible property, services or other consideration permitted by the Act to
the Partnership) additional Partnership Units or other Partnership Interests in
one or more Classes (including the Classes specified in this Agreement or any
other Classes), or one or more series of any of such Classes, with such
designations, preferences, and relative, participating, optional or other
special rights, powers and duties all as shall be determined by the General
Partner in its sole and absolute discretion subject to Delaware law, including,
without limitation, (i) rights, powers, and duties senior to one or more Classes
or series of Partnership Interests and any other Common Units outstanding or
thereafter issued; (ii) the rights to an allocation of items of Partnership
income, gain, loss, deduction, and credit to each such Class or series of
Partnership Interests; (iii) the rights of each such Class or series of
Partnership Interests to share in Partnership distributions; (iv) the rights of
each such Class or series of Partnership Interests upon dissolution and
liquidation of the Partnership; and (v) the right to vote, if any, of each such
Class or series of Partnership Interests; provided that no such additional
Partnership Units or other Partnership Interests shall be issued to the General
Partner or the Company or any direct or indirect wholly owned Subsidiary of the
Company, unless either (a)(1) the additional Partnership Interests are issued in
connection with the grant, award or issuance of REIT Shares, other shares of
capital stock or New Securities of the Company pursuant to Section 4.3E of the
same Class or that otherwise have designations, preferences and other rights
such that the economic interests attributable to such REIT Shares, other shares
of capital stock or New Securities are substantially similar to the
designations, preferences and other rights of the additional Partnership
Interests issued to the General Partner or the Company or any direct or indirect
wholly owned Subsidiary of the Company (as appropriate) in accordance with this
Section 4.3A (without limiting the foregoing, for example, the Partnership shall
issue Advisor Class Units to the General Partner in connection with the issuance
of Advisor Class REIT Shares), and (2) the Company shall, directly or
indirectly, make a capital contribution to the Partnership in an amount equal to
any proceeds, net of any underwriting compensation or other expenses paid by the
Company in connection with

 

17



--------------------------------------------------------------------------------

such issuance (which for the avoidance of doubt shall not include sales loads or
similar commissions paid by the shareholder), raised in connection with such
issuance or (b) the additional Partnership Interests are issued in a manner that
does not change the Partners’ relative interests in Partnership capital or
profits. The General Partner’s determination that the consideration is adequate
shall be conclusive insofar as the adequacy of consideration related to whether
the Partnership Interests are validly issued and paid.

B. Additional Funds. The General Partner may, at any time and from time to time,
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition or development of additional Properties, for the redemption
of Partnership Units or for such other Partnership purposes as the General
Partner may determine in its sole and absolute discretion. Additional Funds may
be raised by the Partnership, at the election of the General Partner, in any
manner provided in, and in accordance with, the terms of this Section 4.3
without the approval of the Limited Partners.

C. Loans by Third Parties. The General Partner, on behalf of the Partnership,
may obtain any Additional Funds by causing the Partnership to incur Debt, or
enter into other similar credit, guarantee, financing or refinancing
arrangements for any purpose (including, without limitation, in connection with
any further acquisition of Properties) upon such terms as the General Partner
determines appropriate; provided, that the Partnership shall not incur any Debt
that is recourse to any Partner, except to the extent otherwise agreed to by the
applicable Partner.

D. General Partner/Company Loans. The General Partner and/or the Company, as the
case may be, on behalf of the Partnership, may obtain any Additional Funds by
causing the Partnership to incur Debt with the General Partner and/or the
Company, as the case may be (each, a “General Partner Loan”), if (i) such Debt
is, to the extent permitted by law, on substantially the same terms and
conditions (including interest rate, repayment schedule, and conversion,
redemption, repurchase and exchange rights, but not including collateral) as
Funding Debt incurred by the General Partner and/or the Company, as the case may
be, the net proceeds of which are loaned to the Partnership to provide such
Additional Funds or (ii) such Debt is on terms and conditions no less favorable
to the Partnership than would be available to the Partnership from any third
party; provided, however, that the Partnership shall not incur any such Debt if
(a) a breach, violation or default of such Debt would be deemed to occur by
virtue of the transfer by any Limited Partner of any Partnership Interest or
(b) such Debt is recourse to any Partner and/or the Company, as the case may be
(unless the Partner and/or the Company, as the case may be, otherwise agrees).
This Section 4.3D shall not limit the General Partner’s ability to contribute
Funding Debt proceeds to the Partnership in exchange for Preferred Units rather
than loaning such proceeds to the Partnership.

E. Issuance of Securities by the Company. The Company shall not issue any
additional REIT Shares (including the Classes specified in this Agreement or any
other Classes), other shares of capital stock or New Securities (other than any
Class of REIT Shares issued pursuant to Section 8.5 or such shares, stock or
securities pursuant to a dividend or distribution (including any stock split) on
the same Class of stock of the Company) unless (i) the General Partner shall
cause the Partnership to issue to the Company, Partnership Interests or rights,
options, warrants or convertible or exchangeable securities of the Partnership
having

 

18



--------------------------------------------------------------------------------

designations, preferences and other rights, all such that the economic interests
thereof are substantially similar to those of the applicable Class of REIT
Shares, other shares of capital stock or New Securities issued by the Company
and (ii) the Company directly or indirectly contributes to the Partnership the
proceeds, if any, received from the issuance of such additional REIT Shares,
other shares of capital stock or New Securities, as the case may be, and from
any exercise of the rights contained in such additional New Securities, as the
case may be; provided, that the Company may use a portion of the proceeds
received from such issuance to acquire other assets (provided such other assets
are contributed to the Partnership pursuant to the terms of this Agreement).
Without limiting the foregoing, the Company is expressly authorized to issue
REIT Shares of any Class (or combination of any Class), other shares of capital
stock or New Securities for no tangible value or for less than fair market
value, and the General Partner is expressly authorized to cause the Partnership
to issue to the Company Partnership Interests of the corresponding Class, so
long as (x) the General Partner concludes in good faith that such issuance of
Partnership Interests is in the interests of the Partnership, and (y) the
Company contributes all proceeds, if any, from such issuance and exercise to the
Partnership.

F. In the event that the actual proceeds received by the Company in connection
with any issuance of additional REIT Shares of any Class, other shares of
capital stock or New Securities are less than the gross proceeds of such
issuance as a result of any underwriting compensation or other expenses paid in
connection with such issuance, then, except as provided in Section 6.1F, the
Company shall be deemed to have made, through the General Partner, a capital
contribution to the Partnership in the amount equal to the sum of the net
proceeds of such issuance plus the amount of such underwriting compensation and
other expenses paid by the Company (which discount and expense shall be treated
as an expense for the benefit of the Partnership for purposes of Section 7.4).
In the case of the issuance of REIT Shares of any Class by the Company in any
Offering, whether registered under the Securities Act or exempt from such
registration, underwritten, offered and sold directly to investors or through
agents or other intermediaries, or otherwise distributed, for purposes of
determining the number of additional Common Units of each Class issuable upon a
capital contribution funded by the net proceeds thereof consistently with the
immediately preceding sentence, any discount from the then current market price
of REIT Shares for the applicable Class shall be disregarded such that an equal
number of Common Units of the corresponding Class can be issued to the Company
as the number of REIT Shares sold by the Company in such offering. In the case
of issuances of REIT Shares of any Class, other capital stock of the Company or
New Securities pursuant to any Stock Plan at a discount from fair market value
or for no value, the amount of such discount representing compensation to the
employee, as determined by the General Partner, shall be treated as an expense
for the benefit of the Partnership for purposes of Section 7.4 and, as a result,
the Company shall be deemed to have made a capital contribution to the
Partnership in an amount equal to the sum of any net proceeds of such issuance
plus the amount of such expense. Such expense will be borne by each Class of
Partnership Unit based on the relative Net Asset Value per Class of each Class
of Partnership Unit.

G. In the event that the Partnership issues Partnership Interests pursuant to
Section 4.3, the General Partner shall make such revisions to this Agreement
(without any requirement of receiving approval of the Limited Partners)
including, but not limited to, the revisions described in Section 6.1F and
Section 8.5 hereof, as it deems necessary to reflect the issuance of such
additional Partnership Interests and the special rights, powers, and duties
associated therewith.

 

19



--------------------------------------------------------------------------------

Section 4.4 Other Contribution Provisions

In the event that any Partner is admitted to the Partnership and is given (or is
treated as having received) a Capital Account at the time of admission in
exchange for services rendered to the Partnership, such transaction shall be
treated by the Partnership and the affected Partner as if the Partnership had
compensated such Partner in cash, and the Partner had contributed such cash to
the capital of the Partnership. In addition, with the consent of the General
Partner, in its sole discretion, one or more Limited Partners may enter into
agreements with the Partnership, in the form of a guarantee or contribution
agreement, or an obligation to restore all or part of a deficit balance in the
Limited Partner’s Capital Account, which have the effect of providing a
guarantee of or bearing the economic risk of low with respect to certain
obligations of the Partnership.

Section 4.5 No Preemptive Rights

Except to the extent expressly granted by the Partnership pursuant to another
agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) capital contributions or loans to the Partnership or
(ii) the issuance or sale of any Partnership Units or other Partnership
Interests.

Section 4.6 No Interest on Capital

No Partner shall be entitled to interest on its Capital Contributions or its
Capital Account. Except as provided herein or by law, no Partner shall have any
right to withdraw any part of its Capital Account or to demand or receive the
return of its Capital Contributions.

ARTICLE 5—DISTRIBUTIONS

Section 5.1 Distribution of Cash

A. Subject to Article 13, the other provisions of this Article 5 and the rights
and preferences of any Preferred Units or additional Class or series of
Partnership Units established pursuant to Section 4.3, the Partnership shall
distribute cash at such times and in such amounts as are determined by the
General Partner in its sole and absolute discretion to the Partners who are
Partners on the applicable Partnership Record Date. Any such distributions shall
be initially apportioned to each Class of Partnership Units based on their
relative Net Asset Value per Class at the close of the applicable Partnership
Record Date. Any amounts apportioned to a Class of Partnership Units shall be
distributed pro rata to the Partnership Units of that Class outstanding on the
Partnership Record Date.

B. Notwithstanding any other provision of this Agreement, the General Partner is
authorized to take any action that it determines to be necessary or appropriate
to cause the Partnership to comply with any withholding requirements established
under the Code or any other U.S. federal, state or local law or foreign law
including, without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of
the Code. Any amount paid on behalf of or with respect to a Limited Partner
shall constitute a loan by the Partnership to such Limited Partner, which

 

20



--------------------------------------------------------------------------------

loan shall be repaid by such Limited Partner within fifteen (15) days after
notice from the General Partner that such payment must be made unless (i) the
Partnership withholds such payment from a distribution which would otherwise be
made to the Limited Partner, (ii) the General Partner determines, in its sole
and absolute discretion, that such payment may be satisfied out of the available
funds of the Partnership which would, but for such payment, be distributed to
the Limited Partner or (iii) treatment as a loan would jeopardize the Company’s
status as a REIT or otherwise be prohibited by law, including, without
limitation, Section 402 of the Sarbanes-Oxley Act of 2002 (in which case such
Limited Partner shall pay such amount to the Partnership on or before the date
the Partnership pays such amount on behalf of such Limited Partner). Any amounts
withheld pursuant to the foregoing clauses (i), (ii) or (iii) shall be treated
as having been distributed to such Limited Partner (unless, in the case of
amounts governed by clause (iii), the Limited Partner timely pays the amount to
be withheld to the Partnership). Each Limited Partner hereby unconditionally and
irrevocably grants to the Partnership a security interest in such Limited
Partner’s Partnership Interest to secure such Limited Partner’s obligation to
pay to the Partnership any amounts required to be paid pursuant to this
Section 5.1B. In the event that a Limited Partner fails to pay any amounts owed
to the Partnership pursuant to this Section 5.1B when due, the General Partner
may, in its sole and absolute discretion, elect to make the payment to the
Partnership on behalf of such defaulting Limited Partner, and in such event
shall be deemed to have loaned such amount to such defaulting Limited Partner
and shall succeed to all rights and remedies of the Partnership as against such
defaulting Limited Partner. Without limitation, in such event the General
Partner shall have the right to receive distributions that would otherwise be
distributable to such defaulting Limited Partner until such time as such loan,
together with all interest thereon, has been paid in full, and any such
distributions so received by the General Partner shall be treated as having been
distributed to the defaulting Limited Partner and immediately paid by the
defaulting Limited Partner to the General Partner in repayment of such loan. Any
amounts payable by a Limited Partner hereunder shall bear interest at the lesser
of (1) the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in The Wall Street Journal,
plus four (4) percentage points, or (2) the maximum lawful rate of interest on
such obligation, such interest to accrue from the date such amount is due (i.e.,
fifteen (15) days after demand) until such amount is paid in full. Each Limited
Partner shall take such actions as the Partnership or the General Partner shall
request in order to (i) perfect or enforce the security interest created
hereunder and (ii) cause any loan arising hereunder to be treated as a real
estate asset for purposes of Section 856(c)(4)(A) of the Code. In the event that
proceeds to the Partnership are reduced on account of taxes withheld at the
source or the Partnership incurs a tax liability and such taxes (or a portion
thereof) are imposed on or with respect to one or more, but not all, of the
Partners in the Partnership or if the rate of tax varies depending on the
attributes of specific Partners or to whom the corresponding income is
allocated, the amount of the reduction in the Partnership’s net proceeds shall
be borne by and apportioned among the relevant Partners and treated as if it
were paid by the Partnership as a withholding obligation with respect to such
Partners in accordance with such apportionment.

C. In no event may a Partner receive a distribution of cash with respect to a
Partnership Unit of any Class if such Partner is entitled to receive a cash
dividend as the holder of record on the Partnership Record Date for such
distribution of a REIT Share of the corresponding Class for which all or part of
such Partnership Unit has been or will be exchanged.

 

21



--------------------------------------------------------------------------------

Section 5.2 REIT Distribution Requirements.

The General Partner shall use its reasonable efforts to cause the Partnership to
make distributions pursuant to this Article 5 sufficient to enable the Company
to pay stockholder dividends that will allow the Company to (i) meet its
distribution requirement for qualification as a REIT as set forth in Section 857
of the Code and (ii) avoid any U.S. federal income or excise tax liability
imposed by the Code, other than to the extent the Company elects to retain and
pay income tax on its net capital gain.

Section 5.3 No Right to Distributions in Kind.

No Partner shall be entitled to demand property other than cash in connection
with any distributions by the Partnership.

ARTICLE 6—ALLOCATIONS

Section 6.1 Capital Account Allocations of Profit and Loss. After application of
Section 6.1B, 6.1C, 6.1E and 6.1F, any remaining Profit and Loss shall be
allocated among the Partners and to their Capital Accounts in such ratio or
ratios as may be required to cause the balance of each Partner’s Economic
Capital Account Balance to be as nearly equal to such Partner’s Target Balance
as possible, consistent with the provisions of Section 6.4.

A. Minimum Gain Chargeback. Subject to Section 6.5, notwithstanding any
provision to the contrary, (i) any expense of the Partnership that is a
“nonrecourse deduction” within the meaning of Regulations Section 1.704-2(b)(1)
shall be allocated to the Partnership Units in accordance with their respective
Net Asset Values per Unit, (ii) any expense of the Partnership that is a
“partner nonrecourse deduction” within the meaning of Regulations
Section 1.704-2(i)(2) shall be allocated to the Partner that bears the “economic
risk of loss” of such deduction in accordance with Regulations
Section 1.704-2(i)(1), (iii) if there is a net decrease in Partnership Minimum
Gain within the meaning of Regulations Section 1.704-2(f)(1) for any Partnership
taxable year, then, subject to the exceptions set forth in Regulations
Section 1.704-2(f)(2),(3), (4) and (5), items of gain and income shall be
allocated among the Partners in accordance with Regulations Section 1.704-2(f)
and the ordering rules contained in Regulations Section 1.704-2(j), and (iv) if
there is a net decrease in “partner nonrecourse debt minimum gain” within the
meaning of Regulations Section 1.704-2(i)(4) for any Partnership taxable year,
then items of gain and income shall be allocated among the Partners in
accordance with Regulations Section 1.704-2(i)(4) and the ordering rules
contained in Regulations Section 1.704-2(j).

B. Qualified Income Offset. If a Partner receives in any taxable year an
adjustment, allocation or distribution described in subparagraphs (4), (5) or
(6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Minimum Gain, as
determined in accordance with Regulations Sections 1.704-2(g) and 1.704-2(i),
such Partner shall be allocated specially for such taxable year (and, if
necessary, later taxable years) items of income and gain in an amount and manner
sufficient to eliminate such deficit Capital Account balance as quickly as
possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d).

 

22



--------------------------------------------------------------------------------

C. Definition of Profit and Loss. “Profit” and “Loss” and any items of income,
gain, expense or loss referred to in this Agreement means the net income, net
loss or items thereof for the applicable period as determined for maintaining
Capital Accounts, and shall be determined in accordance with U.S. federal income
tax accounting principles, as modified by Regulations Section 1.704-1(b)(2)(iv),
except that Profit and Loss shall not include items of income, gain, loss and
expense that are specially allocated pursuant to this Article 6 (other than
Section 6.1A).

D. Reimbursements Treated as Guaranteed Payments. Subject to Section 6.1E, if
and to the extent any payment or reimbursement to the General Partner or the
Company made pursuant to Section 7.7 or otherwise is determined for U.S. federal
income tax purposes not to constitute a payment of expenses to the Partnership,
the amount so determined shall constitute a guaranteed payment with respect to
capital within the meaning of Section 707(c) of the Code, shall be treated
consistently therewith by the Partnership and all Partners and shall not be
treated as a distribution for purposes of computing the Partners’ Capital
Accounts.

E. Adjustments to Preserve REIT Status. Notwithstanding any provision in this
Agreement to the contrary, if the Partnership pays or reimburses (directly or
indirectly, including by reason of giving the General Partner or the Company or
any direct or indirect Subsidiary of the Company Capital Account credit in
excess of actual Capital Contributions made by the General Partner or the
Company or any direct or indirect Subsidiary of the Company) fees, expenses or
other costs pursuant to Section 4.3, Section 7.4 and/or Section 7.7, or
otherwise, and if failure to treat all or part of such payment or reimbursement
as a distribution to the General Partner, the Company or any Subsidiary of the
Company (as appropriate), or the receipt of Capital Accounts credit in excess of
actual Capital Contributions, would cause the Company to recognize income that
would cause the Company to fail to qualify as a REIT, then such payment or
reimbursement (or portion thereof) shall be treated as a distribution to the
General Partner, the Company or direct or indirect Subsidiary of the Company (as
appropriate) for purposes of this Agreement, or the Capital Account credit in
excess of actual Capital Contributions shall be reduced, in each case to the
extent necessary to preserve the Company’s status as a REIT. The Capital Account
of the General Partner, the Company or any direct or indirect Subsidiary of the
Company (as appropriate) shall be reduced by such direct or indirect payment or
reimbursement (or a portion thereof) in the same manner as an actual
distribution to the General Partner, the Company, or any direct or indirect
Subsidiary of the Company (as appropriate). To the extent treated as
distributions, such fees, expenses or other costs shall not be taken into
account as Partnership fees, expenses or costs for the purposes of this
Agreement. In the event that amounts are recharacterized as distributions or
Capital Accounts are reduced pursuant to this Section 6.1E, allocations under
Section 6.1 for the current and subsequent periods shall be adjusted as
reasonably determined by the General Partner so that to the extent possible the
Partners have the same Capital Account balances they would have if this
Section 6.1E had not applied. This Section 6.1E is intended to prevent direct or
indirect reimbursements or payments under this Agreement from giving rise to a
violation of the Company’s REIT requirements while at the same time preserving
to the extent possible the parties’ intended economic arrangement and shall be
interpreted and applied consistent with such intent. To the extent the intended
economic arrangement cannot be preserved, the adjustment required by this
Section 6.1E shall be equitably apportioned among the Classes.

 

23



--------------------------------------------------------------------------------

F. Modifications to Reflect New Series or Classes. The General Partner is
authorized to modify the allocations in this Section 6.1 and amend such
provisions (including the defined terms used therein) in such manner as the
General Partner determines is necessary or appropriate to reflect the issues of
additional series or Classes of Partnership Interests. Any such modification may
be made pursuant to the Certificate of Designations or similar instrument
establishing such new Class or series.

G. Agreement to Bear Disproportionate Losses. At the request and with the
consent of the Limited Partner, the General Partner may modify these allocations
to provide for disproportionate allocations of Loss (or items of loss or
deduction) and chargebacks thereof to a Limited Partner that agrees to restore
all or part of any deficit in its Capital Account in accordance with
Section 13.3.

Section 6.2 Capital Accounts.

A separate capital account (a “Capital Account”) shall be established and
maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv). Consistent with the provisions of Regulations
Section 1.704-1(b)(2)(iv)(f), (i) immediately prior to the acquisition of an
additional Partnership Interest by any new or existing Partner in connection
with the contribution of money or other property (other than a de minimis
amount) to the Partnership, (ii) immediately prior to the distribution by the
Partnership to a Partner of Partnership property (other than a de minimis
amount) as consideration for a Partnership Interest, (iii) upon the acquisition
of a more than de minimis additional interest in the Partnership by any new or
existing Partner as consideration for the provision of services to or for the
benefit of the Partnership in a partner capacity or in anticipation of becoming
a Partner, and (iv) immediately prior to the liquidation of the Partnership as
defined in Regulations Section 1.704-1(b)(2)(ii)(g), the book value of all
Partnership Assets shall be revalued upward or downward to reflect the fair
market value (as determined by the General Partner, in its sole and absolute
discretion, and taking into account Section 7701(g) of the Code) of each such
Partnership asset (such revaluation, a “Book-Up”) unless the General Partner
shall determine that such revaluation is not necessary to maintain the Partner’s
intended economic arrangements. Additionally, anytime the net asset values of
one or more REIT Shares is adjusted by the General Partner, the General Partner
shall Book-Up the Partnership Assets unless the General Partner shall determine
that such revaluation is not necessary to maintain the Partner’s intended
economic arrangements. If the Capital Accounts of the Partners are adjusted
pursuant to Regulations Section 1.704-1(b)(2)(iv)(f) to reflect revaluations of
Partnership property, (i) the Capital Accounts of the Partners shall be adjusted
in accordance with Regulations Section 1.704-1(b)(2)(iv)(g) for allocations of
depreciation, depletion, amortization and gain or loss, as computed for book
purposes, with respect to such property, (ii) the Partners’ distributive shares
of depreciation, depletion, amortization and gain or loss, as computed for tax
purposes, with respect to such property shall be determined so as to take
account of the variation between the adjusted tax basis and book value of such
property in the same manner as under Code Section 704(c), and (iii) the amount
of upward and/or downward adjustments to the book value of the Partnership
property shall be treated as income, gain, deduction and/or loss for purposes of

 

24



--------------------------------------------------------------------------------

applying the allocation provisions of this Article 6. If Code Section 704(c)
applies to Partnership property, the Capital Accounts of the Partners shall be
adjusted in accordance with Regulations Section 1.704-1(b)(2)(iv)(g) for
allocations of depreciation, depletion, amortization and gain and loss, as
computed for book purposes, with respect to such property.

Section 6.3 Tax Allocations.

All allocations of income, gain, loss and deduction (and all items contained
therein) for U.S. federal income tax purposes shall be identical to all
allocations of such items set forth in Section 6.1, except as otherwise required
by Section 704(c) of the Code, Regulations Section 1.704-1(b)(4) and
Section 6.2. The General Partner shall have the authority to elect the methods
to be used by the Partnership for allocating items of income, gain and expense
as required by Section 704(c) of the Code and Regulations Section 1.704-1(b)(4),
and such election shall be binding on all Partners.

Section 6.4 Substantial Economic Effect.

It is the intent of the Partners that the allocations of Profit and Loss under
the Agreement have substantial economic effect (or be consistent with the
Partners’ interests in the Partnership in the case of the allocation of losses
attributable to nonrecourse debt) within the meaning of Section 704(b) of the
Code as interpreted by the Regulations promulgated pursuant thereto. Article 6
and other relevant provisions of this Agreement shall be interpreted in a manner
consistent with such intent. The provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the General Partner shall determine that it
is prudent to modify (i) the manner in which the Capital Accounts, or any
debits, or credits thereto (including, without limitation, debits or credits
relating to liabilities which are secured by contributed or distributed property
or which are assumed by the Partnership, the General Partner, or the Limited
Partners) are computed; or (ii) the manner in which items are allocated among
the Partners for U.S. federal income tax purposes in order to comply with such
Regulations or to comply with Section 704(c) of the Code, the General Partner
may make such modification without regard to Article 14 of the Agreement,
provided that it is not likely to have a material effect on the amounts
distributable to any Person pursuant to Article 13 of the Agreement upon the
dissolution of the Partnership. The General Partner also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between the
aggregate Capital Accounts of the Partners and the amount of Partnership capital
reflected on the Partnership’s balance sheet, as computed for book purposes, in
accordance with Regulations Section 1.704-1(b)(2)(iv)(q), (ii) make any
adjustments necessary or appropriate to maintain equality between the net asset
value of a class of REIT Shares and the aggregate Capital Account balance of the
corresponding Class of Partnership Units and (iii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b). In addition, the
General Partner may adopt and employ such methods and procedures for (i) the
maintenance of book and tax capital accounts; (ii) the determination and
allocation of adjustments under Sections 704(c), 734, and 743 of the Code;
(iii) the determination of Profit, Loss, taxable income and loss and items
thereof under this Agreement and pursuant to the Code; (iv) the adoption of
reasonable conventions and methods for the valuation of assets and

 

25



--------------------------------------------------------------------------------

the determination of tax basis; (v) the allocation of asset value and tax basis;
and (vi) conventions for the determination of cost recovery, depreciation and
amortization deductions, as it determines in its sole discretion are necessary
or appropriate to execute the provisions of this Agreement, to comply with
federal and state tax laws, and/or are in the best interest of the Partners.

Section 6.5 Treatment of Partnership As Disregarded Entity For Federal Income
Tax Purposes.

The General Partner shall not be required to comply with the provisions of this
Article 6 for any period when the Partnership is treated as a disregarded entity
rather than a partnership for federal income tax purposes. The provisions of
this Article 6 shall be applied following any conversion from a disregarded
entity to a partnership, taking into account the treatment and characterization
of such conversion for federal income tax purposes.

ARTICLE 7—MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1 Management

A. Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Limited Partners with or without cause, except with the consent of the
General Partner. In addition to the powers now or hereafter granted a general
partner of a limited partnership under applicable law or which are granted to
the General Partner under any other provision of this Agreement, the General
Partner, subject to the other provisions hereof including Section 7.3 and
Section 11.2, shall have full power and authority to do all things deemed
necessary or desirable by it to conduct the business of the Partnership, to
exercise all powers set forth in Section 3.2 and to effectuate the purposes set
forth in Section 3.1 (subject to the proviso in Section 3.2), including, without
limitation:

(1) the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will permit the Company (so long as the Company has determined to qualify as
a REIT) to avoid the payment of any federal income tax (including, for this
purpose, any excise tax pursuant to Section 4981 of the Code) and to make
distributions to its stockholders sufficient to permit the Company to maintain
REIT status), the assumption or guarantee of, or other contracting for,
indebtedness and other liabilities, the issuance of evidences of indebtedness
(including the securing of same by deed, mortgage, deed of trust or other lien
or encumbrance on the Partnership’s assets) and the incurring of any obligations
it deems necessary for the conduct of the activities of the Partnership;

(2) the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership, the registration of any Class of
securities of the Partnership under Exchange Act and the listing of any debt
securities of the Partnership on any exchange;

 

26



--------------------------------------------------------------------------------

(3) subject to Section 11.2, the acquisition, disposition, mortgage, pledge,
encumbrance, hypothecation or exchange of any or all of the assets of the
Partnership (including the exercise or grant of any conversion, option,
privilege, or subscription right or other right available in connection with any
assets at any time held by the Partnership) or the merger or other combination
of the Partnership with or into another entity on such terms as the General
Partner deems proper (all of the foregoing subject to any prior approval only to
the extent required by Section 7.3);

(4) the acquisition, disposition, mortgage, pledge, encumbrance or hypothecation
of any or all of the assets of the Partnership, and the use of the assets of the
Partnership (including, without limitation, cash on hand) for any purpose
consistent with the terms of this Agreement and on any terms the General Partner
deems proper, including, without limitation, the financing of the conduct of the
operations of the Company, the Partnership or any Subsidiary of the Company
and/or the Partnership, the lending of funds to other Persons (including,
without limitation, the Company or any Subsidiary of the Company and/or the
Partnership) and the repayment of obligations of the Partnership and its
Subsidiaries and any other Person in which it has an equity investment, and the
making of capital contributions to its Subsidiaries;

(5) the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership or any Person in which the
Partnership has made a direct or indirect equity investment;

(6) the negotiation, execution, and performance of any contracts, leases,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership’s operations or the implementation
of the General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;

(7) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;

(8) the holding, managing, investing and reinvesting of cash and other assets of
the Partnership;

(9) the collection and receipt of revenues and income of the Partnership;

(10) the establishment of one or more divisions of the Partnership, the
selection and dismissal of employees of the Partnership (including, without
limitation, employees having titles such as “president,” “vice president,”
“secretary” and “treasurer” of the Partnership), and agents, outside attorneys,
accountants, consultants and contractors of the Partnership, and the
determination of their compensation and other terms of employment or hiring
including waivers of conflicts of interest and the payment of their expenses and
compensation out of the Partnership’s assets;

 

27



--------------------------------------------------------------------------------

(11) the maintenance of such insurance for the benefit of the Partnership, the
Partners and directors and officers thereof as it deems necessary or
appropriate;

(12) the formation of, or acquisition of an interest in, and the contribution of
property to, any further limited or general partnerships, joint ventures,
corporations or other relationships that it deems desirable (including, without
limitation, the acquisition of interests in, and the contributions of property
to, any Subsidiary and any other Person in which it has an equity investment
from time to time); provided, that, as long as the Company has determined to
continue to qualify as a REIT, the Partnership may not engage in any such
formation, acquisition or contribution that would cause the Company to fail to
qualify as a REIT;

(13) the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment of, any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitration or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

(14) the undertaking of any action in connection with the Partnership’s direct
or indirect investment in any Subsidiary or any other Person (including, without
limitation, the contribution or loan of funds by the Partnership to such
Persons, incurring indebtedness on behalf of, or guarantying the obligations of,
any such Persons);

(15) the determination of the fair market value of any Partnership property
distributed in kind using such reasonable method of valuation as the General
Partner may adopt;

(16) the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any asset or investment held by the Partnership;

(17) the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
or jointly with any such Subsidiary or other Person;

(18) the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of any Person in which the Partnership does not have an
interest pursuant to contractual or other arrangements with such Person;

 

28



--------------------------------------------------------------------------------

(19) the making, execution and delivery of any and all deeds, leases, notes,
mortgages, deeds of trust, security agreements, conveyances, contracts,
guarantees, warranties, indemnities, waivers, releases or legal instruments or
agreements in writing necessary or appropriate, in the judgment of the General
Partner, for the accomplishment of any of the powers of the General Partner
enumerated in this Agreement;

(20) the maintenance of the Partnership’s books and records;

(21) the issuance of additional Partnership Units of any Class, as appropriate
and in the General Partner’s sole and absolute discretion, in connection with
capital contributions by Additional Limited Partners and additional capital
contributions by Partners pursuant to Article 4 hereof;

(22) the distribution of cash to acquire Partnership Units of any Class held by
a Limited Partner in connection with a Limited Partner’s exercise of its
Redemption Right under Section 8.5 hereof;

(23) the amendment and restatement of Exhibit A hereto to reflect at all times
the capital contributions and Percentage Interests of the Partners as the same
are adjusted from time to time to the extent necessary to reflect redemptions,
Capital Contributions, the issuance of Partnership Units of any Class, the
admission of any Additional Limited Partner or Substituted Limited Partner or
otherwise, which amendment and restatement, notwithstanding anything in this
Agreement to the contrary, shall not be deemed an amendment to this Agreement,
as long as the matter or event being reflected in Exhibit A hereto otherwise is
authorized by this Agreement;

(24) the taking of any and all acts and things necessary or prudent to ensure
that the Partnership will not be classified as a “publicly traded partnership”
for purposes of Section 7704 of the Code, including but not limited to imposing
restrictions on transfers and restrictions on redemptions; and

(25) to take such other action, execute, acknowledge, swear to or deliver such
other documents and instruments, and perform any and all other acts that the
General Partner deems necessary or appropriate for the formation, continuation
and conduct of the business and affairs of the Partnership (including, without
limitation, all actions consistent with allowing the Company at all times to
qualify as a REIT unless the Company voluntarily terminates its REIT status) and
to possess and enjoy all the rights and powers of a general partner as provided
by the Act.

B. Each of the Limited Partners agrees that the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provision of this Agreement (except as
provided in Section 7.3), the Act or any applicable law, rule or regulation, to
the fullest extent permitted under the Act or other applicable law, rule or
regulation. The execution, delivery or performance by the General Partner or the
Partnership of any agreement authorized or permitted under this Agreement shall
not constitute a breach by the General Partner of any duty that the General
Partner may owe the Partnership or the Limited Partners or any other Persons
under this Agreement or of any duty stated or implied by law or equity.

 

29



--------------------------------------------------------------------------------

C. At all times from and after the date hereof, the General Partner may cause
the Partnership to establish and maintain working capital and other reserves in
such amounts as the General Partner, in its sole and absolute discretion, deems
appropriate and reasonable from time to time.

D. At all times from and after the date hereof, the General Partner may cause
the Partnership to obtain and maintain (i) casualty, liability and other
insurance on the properties of the Partnership, (ii) liability insurance for the
Indemnities hereunder and (iii) such other insurance as the General Partner, in
its sole and absolute discretion, determines to be necessary.

E. In exercising its authority under this Agreement, the General Partner may,
but shall be under no obligation to, take into account the tax consequences to
any Partner (including the General Partner) of any action taken (or not taken)
by it. The General Partner and the Partnership shall not have liability to a
Limited Partner under any circumstances as a result of an income tax liability
incurred by such Limited Partner as a result of an action (or inaction) by the
General Partner pursuant to its authority under this Agreement.

Section 7.2 Certificate of Limited Partnership

The General Partner has previously filed the Certificate of Limited Partnership
with the Secretary of State of the State of Delaware as required by the Act. To
the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate of Limited Partnership and do
all of the things to maintain the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) under the laws
of the State of Delaware and each other state, or the District of Columbia or
other jurisdiction, in which the Partnership may elect to do business or own
property. Subject to the terms of Section 8.4A(4) hereof, the General Partner
shall not be required, before or after filing, to deliver or mail a copy of the
Certificate of Limited Partnership or any amendment thereto to any Limited
Partner. The General Partner shall use all reasonable efforts to cause to be
filed such other certificates or documents as may be reasonable and necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and any other state, or the District of
Columbia or other jurisdiction, in which the Partnership may elect to do
business or own property.

Section 7.3 Restrictions on General Partner Authority

A. The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written Consent of a
Majority in Interest of the Outside Limited Partners or such other percentage of
the Limited Partners as may be specifically provided for under a provision of
this Agreement and may not (i) perform any act that would subject a Limited
Partner to liability as a general partner in any jurisdiction or and other
liability except as provided herein or under the Act; or (ii) enter into any
contract, mortgage loan or other agreement that expressly prohibits or restricts
(a) the General Partner or

 

30



--------------------------------------------------------------------------------

the Partnership from performing its specific obligations under Section 8.5
hereof in full or (b) a Limited Partner from exercising its rights under
Section 8.5 hereof to effect a redemption in full, except, in either case, with
the written consent of such Limited Partner affected by the prohibition or
restriction.

Section 7.4 Reimbursement of the General Partner and the Company

A. Except as provided in this Section 7.4 and elsewhere in this Agreement
(including the provisions of Article 5 and Article 6 regarding distributions,
payments, and allocations to which it may be entitled), the General Partner
shall not be compensated for its services as the General Partner of the
Partnership.

B. The Partnership shall be responsible for and shall pay all expenses relating
to the Partnership’s, the General Partner’s and the Company’s organization, the
ownership of their assets and their operations, including, without limitation,
the Administrative Expenses. Except to the extent provided in this Agreement,
the General Partner, the Company and their Affiliates shall be reimbursed on a
monthly basis, or such other basis as the General Partner may determine in its
sole and absolute discretion, for all such expenses. The Partners acknowledge
that all such expenses of the General Partner and/or the Company are deemed to
be for the benefit of the Partnership. Such reimbursement shall be in addition
to any reimbursement made as a result of indemnification pursuant to
Section 7.7.

C. If the Company shall elect to purchase from its stockholders REIT Shares of
any Class for the purpose of the Company’s share redemption program, delivering
such REIT Shares to satisfy an obligation under any dividend reinvestment
program adopted by the Company, any employee stock purchase plan adopted by the
Company, or any similar obligation or arrangement undertaken by the Company in
the future or for the purpose of retiring such REIT Shares, the purchase price
paid by the Company for such REIT Shares and any other expenses incurred by the
Company in connection with such purchase shall be considered expenses of the
Partnership and shall be advanced to the Company or reimbursed to the Company,
subject to the conditions that: (i) if such REIT Shares subsequently are sold by
the Company, the Company shall pay to the Partnership any proceeds received by
the Company for such REIT Shares (which sales proceeds shall include the amount
of dividends reinvested under any dividend reinvestment or similar program,
provided, that a transfer of REIT Shares for Partnership Units of the
corresponding Class pursuant to Section 8.5 would not be considered a sale for
such purposes) and (ii) if such REIT Shares are not retransferred by the Company
immediately after the purchase thereof, the Company shall cause the Partnership
to redeem a number of Common Units of the corresponding Class held by the
Company equal to the number of such REIT Shares divided by the Conversion Factor
for such Class.

D. As set forth in Section 4.3, but subject to Section 6.1, the General Partner
shall be treated as having made a capital contribution in the amount of all
expenses that the Company incurs relating to the Company’s offering of REIT
Shares, other shares of capital stock of the Company or New Securities.

 

31



--------------------------------------------------------------------------------

Section 7.5 Outside Activities of the General Partner

Except in connection with a transaction authorized in Section 11.2, without the
Consent of a Majority in Interest of the Outside Limited Partners, the General
Partner shall not, directly or indirectly, enter into or conduct any business,
other than in connection with the ownership, acquisition and disposition of
Partnership Interests and the management of the business of the Partnership, and
such activities as are incidental thereto. The General Partner and any
Affiliates of the General Partner may acquire Limited Partner Interests and
shall be entitled to exercise all rights of a Limited Partner relating to such
Limited Partner Interests.

Section 7.6 Contracts with Affiliates

A. The Partnership may lend or contribute funds or other assets to any
Subsidiary or other Persons in which it has an equity investment and such
Persons may borrow funds from the Partnership, on terms and conditions
established in the sole and absolute discretion of the General Partner. The
foregoing authority shall not create any right or benefit in favor of any
Subsidiary or any other Person.

B. Except as provided in Section 7.5, the Partnership may transfer assets to
joint ventures, other partnerships, corporations or other business entities in
which it is or thereby becomes a participant upon such terms and subject to such
conditions consistent with this Agreement and applicable law as the General
Partner, in its sole and absolute discretion, believes are advisable.

C. Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are determined by the General Partner in good
faith to be fair and reasonable.

D. The General Partner, in its sole and absolute discretion and without the
approval of the Limited Partners, may propose and adopt, on behalf of the
Partnership, employee benefit plans, stock option plans, and similar plans
funded by the Partnership for the benefit of employees of the General Partner,
the Partnership, any Subsidiary of the Partnership or any Affiliate of any of
them in respect of services performed, directly or indirectly, for the benefit
of the Partnership, the General Partner, or any Subsidiary of the Partnership.

Section 7.7 Indemnification

A. To the fullest extent permitted by applicable law, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys’ fees and other legal fees and expenses), judgments, fines,
settlements and other amounts arising from any and all claims, demands,
subpoenas, requests for information, formal or informal investigations, actions,
suits or proceedings, civil, criminal, administrative or investigative, that
relate to the operations of the Partnership or the Company as set forth in this
Agreement, in which such Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise, unless it is established that: (i) the act or
omission of the Indemnitee was material to the matter giving rise to the
proceeding and either was committed in bad faith, constituted fraud or was the
result of active and deliberate

 

32



--------------------------------------------------------------------------------

dishonesty; (ii) the Indemnitee actually received an improper personal benefit
in money, property or services; or (iii) in the case of any criminal proceeding,
the Indemnitee had reasonable cause to believe that the act or omission was
unlawful. Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guaranty (except a guaranty by a
Limited Partner of nonrecourse indebtedness of the Partnership or as otherwise
provided in any such loan guaranty) or otherwise for any indebtedness of the
Partnership or any Subsidiary of the Partnership (including, without limitation,
any indebtedness which the Partnership or any Subsidiary of the Partnership has
assumed or taken subject to), and the General Partner is hereby authorized and
empowered, on behalf of the Partnership, to enter into one or more indemnity
agreements consistent with the provisions of this Section 7.7 in favor of any
Indemnitee having or potentially having liability for any such indebtedness. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7A. The termination of any proceeding by conviction
of an Indemnitee or upon a plea of nolo contendere or its equivalent by an
Indemnitee, or an entry of an order of probation against an Indemnitee prior to
judgment, creates a rebuttable presumption that such Indemnitee acted in a
manner contrary to that specified in this Section 7.7A. Any indemnification
pursuant to this Section 7.7 shall be made only out of the assets of the
Partnership and any insurance proceeds from the liability policy covering the
General Partner and any Indemnitees, and neither the General Partner nor any
Limited Partner shall have any obligation to contribute to the capital of the
Partnership, or otherwise provide funds, to enable the Partnership to fund its
obligations under this Section 7.7.

B. Reasonable expenses incurred by an Indemnitee who is a party to a proceeding
or the recipient of a subpoena or request for information with respect to a
proceeding to which such Indemnitee is not a party shall be paid or reimbursed
by the Partnership in advance of the final disposition of the proceeding upon
receipt by the Partnership of (i) a written affirmation by the Indemnitee of the
Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in this Section 7.7 has been
met and (ii) a written undertaking by or on behalf of the Indemnitee to repay
the amount if it shall ultimately be determined that the standard of conduct has
not been met.

C. The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity unless otherwise provided in a written agreement pursuant to which
such Indemnitee is indemnified.

D. The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of the Indemnitees and such other Persons as the General
Partner shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

E. For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves

 

33



--------------------------------------------------------------------------------

services by, it to the plan or participants or beneficiaries of the plan; excise
taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute fines within the meaning of
Section 7.7; and actions taken or omitted by the Indemnitee with respect to an
employee benefit plan in the performance of its duties for a purpose reasonably
believed by it to be in the interest of the participants and beneficiaries of
the plan shall be deemed to be for a purpose which is not opposed to the best
interests of the Partnership.

F. In no event may an Indemnitee subject any of the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

G. An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

H. The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their employees, officers, directors, trustees, heirs, successors, assigns and
administrators and shall not be deemed to create any rights for the benefit of
any other Persons. Any amendment, modification or repeal of this Section 7.7 or
any provision hereof shall be prospective only and shall not in any way affect
the limitations on the Partnership’s liability to any Indemnitee under this
Section 7.7, as in effect immediately prior to such amendment, modification, or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

Section 7.8 Liability of the General Partner

A. Notwithstanding anything to the contrary set forth in this Agreement, none of
the General Partner, the Company, nor any of their directors, officers, agents
or employees shall be liable or accountable in monetary damages or otherwise to
the Partnership, any Partners or any Assignees for losses sustained, liabilities
incurred or benefits not derived as a result of errors in judgment or mistakes
of fact or law or any act or omission unless the General Partner acted in bad
faith and the act or omission was material to the matter giving rise to the
loss, liability or benefit not derived.

B. The Limited Partners expressly acknowledge that the General Partner is acting
for the benefit of the Partnership, the Limited Partners and the Company’s
stockholders collectively, and that the General Partner is under no obligation
to consider or give priority to the separate interests of the Limited Partners
or the Company’s stockholders (including, without limitation, the tax
consequences to Limited Partners, Assignees or the Company’s stockholders) in
deciding whether to cause the Partnership to take (or decline to take) any
actions. If there is a conflict between the interests of the stockholders of the
Company on one hand and the Limited Partners on the other hand, the General
Partner shall endeavor in good faith to resolve the conflict in a manner not
adverse to either the stockholders of the Company or the Limited Partners;
provided, however, that for so long as the General Partner owns a controlling
interest in the Partnership, any such conflict that cannot be resolved in a
manner not adverse to either the stockholders of the General Partner or the
Limited Partners shall be resolved in favor of the stockholders of the General
Partner. The General Partner shall not be liable under this Agreement to the
Partnership or to any Partner for monetary damages for losses sustained,
liabilities incurred, or benefits not derived by Limited Partners in connection
with such decisions; provided, that the General Partner has acted in good faith.

 

34



--------------------------------------------------------------------------------

C. Subject to its obligations and duties as General Partner set forth in
Section 7.1A, the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.

D. Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s and its officers’, directors’, agents’ and employees’
liability to the Partnership and the Limited Partners under this Section 7.8 as
in effect immediately prior to such amendment, modification or repeal with
respect to claims arising from or relating to matters occurring, in whole or in
part, prior to such amendment, modification or repeal, regardless of when such
claims may arise or be asserted.

Section 7.9 Other Matters Concerning the General Partner and the Company

A. The General Partner and the Company may rely and shall be protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.

B. The General Partner and the Company may consult with legal counsel,
accountants, appraisers, management consultants, investment bankers, architects,
engineers, environmental consultants and other consultants and advisers selected
by it, and any act taken or omitted to be taken in reliance upon the opinion of
such Persons as to matters which such General Partner and the Company reasonably
believe to be within such Person’s professional or expert competence shall be
conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.

C. The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers and
duly appointed attorney or attorneys-in-fact. Each such attorney shall, to the
extent provided by the General Partner in the power of attorney, have full power
and authority to do and perform all and every act and duty which is permitted or
required to be done by the General Partner hereunder.

D. Notwithstanding any other provisions of this Agreement or the Act, any action
of the General Partner or the Company on behalf of the Partnership or any
decision of the General Partner or the Company to refrain from acting on behalf
of the Partnership, undertaken in the good faith belief that such action or
omission is necessary or advisable in order (i) to protect the ability of the
Company to continue to qualify as a REIT, or (ii) to avoid the Company from
incurring any taxes under Section 857 or Section 4981 of the Code, is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.

 

35



--------------------------------------------------------------------------------

Section 7.10 Title to Partnership Assets

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner or such nominee or Affiliate for the use
and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable if failure to so vest such title
would have a material adverse effect on the Partnership. All Partnership assets
shall be recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

Section 7.11 Reliance by Third Parties

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without the consent or approval of any other Partner
or Person, to encumber, sell or otherwise use in any manner any and all assets
of the Partnership and to enter into any contracts on behalf of the Partnership,
and take any and all actions on behalf of the Partnership, and such Person shall
be entitled to deal with the General Partner as if the General Partner were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives any and all defenses or other remedies which may
be available against such Person to contest, negate or disaffirm any action of
the General Partner in connection with any such dealing. In no event shall any
Person dealing with the General Partner or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expedience of any act or action of the General Partner or
its representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying in good faith thereon or claiming thereunder that (i) at the time of the
execution and delivery of such certificate, document or instrument, this
Agreement was in full force and effect; (ii) the Person executing and delivering
such certificate, document or instrument was duly authorized and empowered to do
so for and on behalf of the Partnership and (iii) such certificate, document or
instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.

ARTICLE 8—RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.1 Limitation of Liability

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement or under the Act.

 

36



--------------------------------------------------------------------------------

Section 8.2 Management of Business

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operations, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

Section 8.3 Outside Activities of Limited Partners

Subject to any other agreements to the contrary, any Limited Partner (other than
the Company) and any officer, director, employee, agent, trustee, Affiliate or
stockholder of any Limited Partner of the General Partner shall be entitled to
and may have business interests and engage in business activities in addition to
those relating to the Partnership, including business interests and activities
that are in direct competition with the Partnership or that are enhanced by the
activities of the Partnership. Neither the Partnership nor any Partners shall
have any rights by virtue of this Agreement in any business ventures of any
Limited Partner or Assignee. Subject to such agreements, none of the Limited
Partners (other than the Company) nor any other Person shall have any rights by
virtue of this Agreement or the partnership relationship established hereby in
any business ventures of any other Person (other than the Limited Partners
benefiting from the business conducted by the General Partner) and such Person
shall have no obligation pursuant to this Agreement to offer any interest in any
such business ventures to the Partnership, any Limited Partner, the Company or
any such other Person, even if such opportunity is of a character which, if
presented to the Partnership, any Limited Partner, the Company or such other
Person, could be taken by such Person.

Section 8.4 Rights of Limited Partners Relating to the Partnership

A. In addition to the other rights provided by this Agreement or by the Act, and
except as limited by Section 8.4C, each Limited Partner shall have the right,
for a business purpose reasonably related to such Limited Partner’s interest as
a limited partner in the Partnership, upon written demand with a statement of
the purpose of such demand and at such Limited Partner’s own expense (including
such copying and administrative charges as the General Partner may establish
from time to time):

(1) to obtain a copy of the most recent annual and quarterly reports filed with
the Commission by the Company pursuant to the Exchange Act;

(2) to obtain a copy of the Partnership’s federal, state and local income tax
returns for each Partnership Year;

(3) to obtain a current list of the name and last known business, residence or
mailing address of each Partner;

 

37



--------------------------------------------------------------------------------

(4) to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with executed copies of all
powers of attorney pursuant to which this Agreement, the Certificate of Limited
Partnership and all amendments thereto have been executed; and

(5) to obtain true and full information regarding the amount of cash and the
Agreed Value of any other property or services contributed by each Partner and
which each Partner has agreed to contribute in the future, and the date on which
each became a Partner.

B. The Partnership shall notify each Limited Partner, upon request, of the then
current Conversion Factor and the REIT Shares Amount per Common Unit for each
Class and, with reasonable detail, how the same was determined.

C. Notwithstanding any other provision of this Section 8.4, the General Partner
may keep confidential from the Limited Partners, for such period of time as the
General Partner determines in its sole and absolute discretion to be reasonable,
any information that (i) the General Partner believes to be in the nature of
trade secrets or other information, the disclosure of which the General Partner
in good faith believes is not in the best interests of the Partnership or could
damage the Partnership or its business or (ii) the Partnership or the General
Partner is required by law or by agreements with unaffiliated third parties to
keep confidential.

Section 8.5 Redemption Right

A. Each Limited Partner (other than the Company) shall have the right (the
“Redemption Right”) (subject to the terms and conditions set forth herein and in
any other such agreement, as applicable) to require the Partnership to redeem on
a Specified Redemption Date all or a portion of the Common Units of any Class
held by such Limited Partner (such Common Units being hereafter referred to as
“Tendered Units”) in exchange for the Cash Amount; provided, that the terms of
such Common Units do not provide that such Common Units are not entitled to the
Redemption Right. Unless otherwise expressly provided in this Agreement or in a
separate agreement entered into between the Partnership and the Holders of such
Common Units, all Common Units, including Wrap Class Units, Advisor Class Units
and Institutional Class Units, shall be entitled to the Redemption Right. The
Tendering Partner (as defined below) shall have no right, with respect to any
Common Units of any Class so redeemed, to receive any distributions with a
Partnership Record Date on or after the Specified Redemption Date. Any
Redemption Right shall be exercised pursuant to a Notice of Redemption delivered
to the General Partner by the Limited Partner who is exercising the right (the
“Tendering Partner”). The Cash Amount shall be payable in accordance with
instructions set forth in the Notice of Redemption to the Tendering Partner on
the Specified Redemption Date.

B. Each Limited Partner covenants and agrees with the General Partner that all
Tendered Units shall be delivered to the General Partner free and clear of all
liens, claims and encumbrances whatsoever and should any such liens, claims
and/or encumbrances exist or arise with respect to such Tendered Units, the
General Partner shall be under no obligation to acquire the same. Each Limited
Partner further agrees that, in the event any state or local property transfer
tax is payable as a result of the transfer of its Tendered Units to the General
Partner (or its designee), such Limited Partner shall assume and pay such
transfer tax.

 

38



--------------------------------------------------------------------------------

C. Notwithstanding anything herein to the contrary, with respect to the
redemption of Common Units of any Class by a Limited Partner, other than the
Company, pursuant to this Section 8.5, the terms of the Common Units will
include provisions as to: (i) how frequently the Limited Partner may redeem the
Limited Partner’s Common Units without the consent of the General Partner;
(ii) whether the General Partner may restrict redemptions, due to a lack of
liquidity at the Partnership or otherwise; (iii) how many Common Units may be
redeemed; and (iv) whether there will be any blackout periods where the Common
Units may not be redeemed without the consent of the General Partner.
Additionally, the terms of the Common Units will include provisions that:
(a) the consummation of any redemption shall be subject to the expiration or
termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended; and (b) each
Tendering Partner shall continue to own all Common Units subject to any
redemption, and be treated as a Limited Partner with respect to such Common
Units for all purposes of this Agreement, until such Common Units are
transferred to the General Partner and paid for on the Specified Redemption
Date.

D. In the event that the Partnership issues additional Partnership Interests to
any Additional Limited Partner pursuant to Section 4.3, the General Partner
shall make such revisions to this Section 8.5 as it determines are necessary to
reflect the issuance of such additional Partnership Interests.

Section 8.6 Exchanges

If the Company exchanges any REIT Shares of any Class (“Exchanged REIT Shares”)
for REIT Shares of a different Class (“Received REIT Shares”), then the General
Partner shall, and shall cause the Partnership to, exchange a number of
Partnership Units having the same Class designation as the Exchanged REIT
Shares, as determined based on the application of the Conversion Factor for that
Class of Partnership Units, for Partnership Units having the same Class
designation as the Received REIT Shares on the same terms that the General
Partner exchanged the Exchanged REIT Shares.

ARTICLE 9—BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1 Records and Accounting

The General Partner shall keep or cause to be kept at the principal office of
the Partnership those records and documents required to be maintained by the Act
and other books and records deemed by the General Partner to be appropriate with
respect to the Partnership’s business, including, without limitation, all books
and records necessary to provide to the Limited Partners any information, lists
and copies of documents required to be provided pursuant to Section 9.3 hereof.
Any records maintained by or on behalf of the Partnership in the regular course
of its business may be kept on, or be in the form of magnetic tape, photographs,
micrographics or any other information storage device, provided that the records
so maintained

 

39



--------------------------------------------------------------------------------

are convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles or such other basis as the General Partner determines to
be necessary or appropriate.

Section 9.2 Taxable Year and Fiscal Year

The taxable year of the Partnership shall be the shall be the calendar year
unless otherwise required by the Code. Unless the General Partner otherwise
elects, the fiscal year of the Partnership shall be the same as its taxable
year.

Section 9.3 Reports

A. No later than the date on which the Company mails its annual report to its
stockholders, the General Partner shall cause to be mailed to each Limited
Partner, as of the close of the Partnership Year, an annual report containing
financial statements of the Partnership, or of the Company if such statements
are prepared solely on a consolidated basis with the Company, for such
Partnership Year, presented in accordance with generally accepted accounting
principles, such statements to be audited by a nationally recognized firm of
independent public accountants selected by the General Partner.

B. The General Partner shall cause to be mailed to each Limited Partner such
other information as may be required by applicable law or regulation, or as the
General Partner determines to be appropriate.

C. The General Partner shall have satisfied its obligations under Section 9.3A
and 9.3B by (i) to the extent the General Partner or the Partnership is subject
to periodic reporting requirements under the Exchange Act, filing the quarterly
and annual reports required thereunder within the time periods provided for the
filing of such reports, including any permitted extensions, or (ii) posting or
making available the reports required by this Section 9.3 on the website
maintained from time to time by the Partnership, provided that such reports are
able to be printed or downloaded from such website.

ARTICLE 10—TAX MATTERS

Section 10.1 Preparation of Tax Returns

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use commercially reasonable efforts to furnish, within ninety (90) days of the
close of each Partnership Year, the estimated tax information reasonably
required by Limited Partners for federal and state income tax reporting purposes
which may be subject to additional changes as finalized. Each Limited Partner
shall promptly provide the General Partner with any information reasonably
requested by the General Partner from time to time.

 

40



--------------------------------------------------------------------------------

Section 10.2 Tax Elections

A. Except as otherwise provided herein, the General Partner shall, in its sole
and absolute discretion, determine whether to make any available election
pursuant to the Code, including, but not limited to, the election under
Section 754 of the Code. The General Partner shall have the right to seek to
revoke any such election it makes (including, without limitation, any election
under Section 754 of the Code) upon the General Partner’s determination, in its
sole and absolute discretion.

B. A Partner’s “interest in partnership profits” for purposes of determining its
share of the excess nonrecourse liabilities of the Partnership within the
meaning of Regulations Section 1.752-3(a)(3) shall be such Partner’s Percentage
Interest; provided that the General Partner may modify this Section 10.2B from
time to time to provide for different sharing rates in its sole discretion.

Section 10.3 Tax Matters Partner

A. The General Partner shall be the “tax matters partner” of the Partnership for
U.S. federal income tax purposes. Pursuant to Section 6230(e) of the Code, upon
receipt of notice from the IRS of the beginning of an administrative proceeding
with respect to the Partnership, the tax matters partner shall furnish the IRS
with the name, address, taxpayer identification number, and profits interest of
each of the Limited Partners and Assignees; provided, however, that such
information is provided to the Partnership by the Limited Partners and
Assignees.

B. The tax matters partner is authorized, but not required:

(1) to enter into any settlement with the IRS with respect to any administrative
or judicial proceedings for the adjustment of Partnership items required to be
taken into account by a Partner for income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the tax
matters partner may expressly state that such agreement shall bind all Partners,
except that such settlement agreement shall not bind any Partner (i) who (within
the time prescribed pursuant to the Code and Regulations) files a statement with
the IRS providing that the tax matters partner shall not have the authority to
enter into a settlement agreement on behalf of such Partner; or (ii) who is a
“notice partner” (as defined in Section 6231(a)(8) of the Code) or a member of a
“notice group” (within the meaning of Section 6223(b)(2) of the Code);

(2) in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the United States Claims Court,
or the filing of a complaint for refund with the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;

 

41



--------------------------------------------------------------------------------

(3) to intervene in any action brought by any other Partner for judicial review
of a final adjustment;

(4) to file a request for an administrative adjustment with the IRS at any time
and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

(5) to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item; and

(6) to take any other action on behalf of the Partners or the Partnership in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 shall be fully applicable to the tax matters partner in its
capacity as such.

C. The tax matters partner shall receive no compensation for its services. All
third-party costs and expenses incurred by the tax matters partner in performing
its duties as such (including legal and accounting fees and expenses) shall be
borne by the Partnership. Nothing herein shall be construed to restrict the
Partnership from engaging an accounting or law firm to assist the tax matters
partner in discharging its duties hereunder, so long as the compensation paid by
the Partnership for such services is reasonable.

Section 10.4 Organizational Expenses

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership as provided in Section 709 of the Code.

ARTICLE 11—TRANSFERS AND WITHDRAWALS

Section 11.1 Transfer

A. The term “transfer,” when used in this Article 11 with respect to a
Partnership Unit, shall be deemed to refer to a transaction by which the General
Partner purports to assign all or any part of its General Partner Interest to
another Person or by which a Limited Partner purports to assign all or any part
of its Limited Partner Interest to another Person, and includes a sale,
assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange or any
other disposition by operation of law or otherwise. The term “transfer” when
used in this Article 11 does not include any redemption of Partnership Interests
by the Partnership from a Limited Partner or any acquisition of Partnership
Units from a Limited Partner by the Company pursuant to Section 8.5 except as
otherwise provided herein. No part of the interest of a Limited Partner shall be
subject to the claims of any creditor, any spouse for alimony or support, or to
legal process, and may not be voluntarily or involuntarily alienated or
encumbered except as may be specifically provided for in this Agreement or
consented to in writing by the General Partner.

 

42



--------------------------------------------------------------------------------

B. No Partnership Interest may be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article 11. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article 11 shall be null and void ab initio unless consented to in
writing by the General Partner.

Section 11.2 Transfer of the Company’s and General Partner’s Partnership
Interest and Limited Partner Interest; Extraordinary Transactions.

A. The General Partner may not transfer any of its General Partner Interest or
withdraw as General Partner, and the Company may not, directly or through its
wholly owned Subsidiaries, transfer any of its Limited Partner Interest or
engage in an Extraordinary Transaction, except, in any such case, (i) if such
Extraordinary Transaction, or such withdrawal or transfer, is pursuant to an
Extraordinary Transaction that is permitted under Section 11.2B, (ii) if the
Majority in Interest of the Outside Limited Partners Consent to such withdrawal
or transfer or Extraordinary Transaction or (iii) if such transfer is to an
entity that is wholly owned by the Company (directly or indirectly) and is a
Qualified REIT Subsidiary under Section 856(i) of the Code or disregarded as an
entity separate from the Company for U.S. federal income tax purposes.

B. Notwithstanding any other provision of this Agreement, the General Partner
and the Company are permitted to engage (and cause the Partnership to
participate) in the following transactions without the approval or vote of the
Limited Partners:

(1) an Extraordinary Transaction in connection with which either (a) the General
Partner is the surviving entity and the holders of each Class of REIT Shares are
not entitled to receive any cash, securities, or other property in connection
with such Extraordinary Transaction or (b) all Limited Partners (other than
those who Consent to the Extraordinary Transaction) either will receive, or will
have the right to elect to receive, for each Common Unit of each Class an amount
of cash, securities, or other property at least as equal in value to the product
of (x) the REIT Shares Amount for that Class of Partnership Unit multiplied by
(y) the greatest amount of cash, securities or other property paid to a holder
of one REIT Share of the corresponding Class in consideration of one such REIT
Share pursuant to the terms of the Extraordinary Transaction during the period
from and after the date on which the Extraordinary Transaction is consummated;
provided that, if, in connection with the Extraordinary Transaction, a purchase,
tender or exchange offer shall have been made to and accepted by the holders of
more than 50% of the outstanding REIT Shares, each holder of each Class of
Common Units shall receive, or shall have the right to elect to receive, the
greatest amount of cash, securities, or other property which such holder would
have received had it exercised its Redemption Right (as set forth in
Section 8.5) and received, in exchange for its Common Units, REIT Shares of the
corresponding Class immediately prior to the expiration of such purchase, tender
or exchange offer and had thereupon accepted such purchase, tender or exchange
offer and then such Extraordinary Transaction shall have been consummated; and

 

43



--------------------------------------------------------------------------------

(2) an Extraordinary Transaction if: (a) immediately after such Extraordinary
Transaction, substantially all of the assets directly or indirectly owned by the
surviving entity, other than Common Units held by the General Partner, are owned
directly or indirectly by the Partnership or another limited partnership or
limited liability company which is the survivor of a merger, consolidation or
combination of assets with the Partnership (in each case, the “Surviving
Partnership”); (b) the rights, preferences and privileges of the Common
Unitholders in the Surviving Partnership are at least as favorable as those in
effect immediately prior to the consummation of such transaction and as those
applicable to any other limited partners or non-managing members of the
Surviving Partnership (who have, in either case, the rights of a “common” equity
holder); and (c) such rights of the Common Unitholders include the right to
exchange their Common Unit equivalent interests in the Surviving Partnership for
at least one of: (x) the consideration available to Holders of the applicable
Class of Common Units pursuant to Section 11.2B(1) or (y) if the ultimate
controlling person of the Surviving Partnership has publicly traded common
equity securities, such common equity securities, with an exchange ratio based
on the relative fair market value of such securities (as determined pursuant to
Section 11.2C) and the applicable Class of REIT Shares.

C. In connection with any transaction permitted by Section 11.2B(2), the
relative fair market values shall be reasonably determined by the General
Partner as of the time of such transaction and, to the extent applicable, shall
be no less favorable to the Limited Partners than the relative values reflected
in the terms of such transaction.

Section 11.3 Limited Partners’ Rights to Transfer

A. Subject to the provisions of this Section 11.3 and Section 11.4, or in
connection with the exercise of a Redemption Right pursuant to Section 8.5, a
Limited Partner (other than the Company) may not transfer, all or any portion of
its Partnership Interest, or any of such Limited Partner’s economic rights as a
Limited Partner without the prior written consent of the General Partner, which
consent may be given or withheld in the General Partner’s sole and absolute
discretion. The General Partner may require, as a condition of any transfer to
which it consents, that the transferor assume all costs incurred by the
Partnership in connection therewith.

B. Without limiting the generality of Section 11.3A, it is expressly understood
and agreed that the General Partner will not consent to any transfer of all or a
portion of any Partnership Interest pursuant to Section 11.3A unless such
transfer meets each of the following conditions:

(1) Such transfer is made only to Qualified Transferees.

(2) The transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such transferred Partnership Interest and no such transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Limited Partner are assumed by a successor
corporation by operation of law) shall relieve the transferor Partner of its
obligations under this Agreement without the approval of the General Partner, in
its sole and absolute discretion. Notwithstanding the foregoing, any

 

44



--------------------------------------------------------------------------------

transferee of any transferred Partnership Interest shall be subject to any and
all ownership limitations contained in the Articles of Incorporation, which may
limit or restrict such transferee’s ability to exercise its Redemption Right.
Any transferee, whether or not admitted as a Substituted Limited Partner, shall
take subject to the obligations of the transferor hereunder. Unless admitted as
a Substituted Limited Partner, no transferee, whether by voluntary transfer, by
operation of law or otherwise, shall have any rights hereunder, other than the
rights of an Assignee as provided in Section 11.5.

C. If a Limited Partner is subject to Incapacity, the executor, administrator,
trustee, committee, guardian, conservator or receiver of such Limited Partner’s
estate shall have all of the rights of a Limited Partner, but not more rights
than those enjoyed by other Limited Partners, for the purpose of settling or
managing the estate and such power as the Incapacitated Limited Partner
possessed to transfer all or any part of his or its Partnership Interest. The
Incapacity of a Limited Partner, in and of itself, shall not dissolve or
terminate the Partnership.

D. The General Partner may prohibit any transfer by a Limited Partner of any
Class of its Partnership Units if, in the opinion of legal counsel to the
Partnership, such transfer would require the filing of a registration statement
under the Securities Act or would otherwise violate any federal or state
securities laws or regulations applicable to the Partnership or any Class of the
Partnership Units.

Section 11.4 Substituted Limited Partners

A. No Limited Partner shall have the right to substitute a transferee as a
Limited Partner in his place. The General Partner shall, however, have the right
to consent to the admission of a transferee of the interest of a Limited Partner
pursuant to this Section 11.4 as a Substituted Limited Partner, which consent
may be given or withheld by the General Partner in its sole and absolute
discretion. The General Partner’s failure or refusal to permit a transferee of
any such interests to become a Substituted Limited Partner shall not give rise
to any cause of action against the Partnership or any Partner.

B. A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement. The admission of any transferee as a Substituted Limited Partner
shall be conditioned upon the transferee executing and delivering to the
Partnership an acceptance of all of the terms and conditions of this Agreement
(and such other documents or instruments as may be required to effect the
admission, each in form and substance satisfactory to the General Partner).

C. Upon the admission of a Substituted Limited Partner, the General Partner
shall amend Exhibit A to reflect the name, address, number and Class of
Partnership Units and Percentage Interest of such Substituted Limited Partner
and to eliminate or adjust, if necessary, the name, address and interest of the
predecessor of such Substituted Limited Partner.

 

45



--------------------------------------------------------------------------------

Section 11.5 Assignees

A. If the General Partner consents to a transfer of Partnership Interests, but,
in its sole and absolute discretion, does not consent to the admission of any
permitted transferee as a Substituted Limited Partner, as described in
Section 11.4, such transferee shall be considered an Assignee for purposes of
this Agreement. An Assignee shall be entitled to all the rights of an assignee
of a limited partnership interest under the Act, including the right to receive
distributions from the Partnership and the share of Profit, Loss and any other
items of income, gain, loss, deduction and credit of the Partnership
attributable to the applicable Class of Partnership Units assigned to such
transferee and the rights to transfer the Partnership Units in accordance with
the provisions of this Article 11, but shall not be deemed to be a Holder of any
Class of Partnership Units for any other purpose under this Agreement, and shall
not be entitled to effect a Consent with respect to such Partnership Units on
any matter presented to the Limited Partners for a vote (such right to Consent
remaining with the transferor Limited Partner). In the event any such transferee
desires to make a further assignment of any such Partnership Units, such
transferee shall be subject to all of the provisions of this Article 11 to the
same extent and in the same manner as any Limited Partner desiring to make an
assignment of Partnership Units.

Section 11.6 General Provisions

A. No Limited Partner may withdraw from the Partnership other than as a result
of a permitted transfer of all of such Limited Partner’s Partnership Units in
accordance with this Article 11 and the transferee of such Partnership Units
being admitted to the Partnership a Substituted Limited Partner or pursuant to a
redemption of all of its Partnership Units under Section 8.5.

B. Any Limited Partner who shall transfer all of its Partnership Units in a
transfer permitted pursuant to this Article 11 where such transferee was
admitted as a Substituted Limited Partner or pursuant to the exercise of its
Redemption Right for all of its Partnership Units under Section 8.5 shall cease
to be a Limited Partner; provided, that after such transfer, exchange or
redemption such Limited Partner owns no Partnership Interest of any Class.

C. Transfers pursuant to this Article 11 may only be made on the first day of a
fiscal quarter of the Partnership, unless the General Partner otherwise agrees.

D. If any Partnership Interest is transferred, assigned or redeemed during any
quarterly segment of the Partnership’s Partnership Year in compliance with the
provisions of this Article 11 or redeemed by the Partnership pursuant to
Section 8.5 on any day other than the first day of a Partnership Year, then
Profit, Loss, each item thereof and all other items attributable to such
Partnership Interest for such Partnership Year shall be divided and allocated
between the transferor Partner and the transferee Partner by taking into account
their varying interests during the Partnership Year in accordance with
Section 706(d) of the Code, using the “interim closing of the books” method or
such other method (or combination of methods) selected by the General Partner;
provided, however, that the General Partner may adopt such other conventions
relating to allocations in connection with transfers, assignments or redemptions
as it determines are necessary or appropriate. All distributions attributable to
any Class of such Partnership Unit with respect to which the Partnership Record
Date is before the date of such transfer, assignment, or redemption shall be
made to the transferor Partner or the Tendering Partner, as the case may be, and
in the case of a transfer or assignment other than a redemption, all
distributions thereafter attributable to such Partnership Unit shall be made to
the transferee Partner.

 

46



--------------------------------------------------------------------------------

E. In addition to any other restrictions on transfer herein contained, including
without limitation the provisions of this Article 11, in no event may any
transfer or assignment of a Partnership Interest by any Partner (including
pursuant to a redemption or exchange for REIT Shares by the Partnership or the
General Partner) be made (i) to any Person who lacks the legal right, power or
capacity to own a Partnership Interest; (ii) in violation of applicable law;
(iii) except with the consent of the General Partner, which may be given or
withheld in its sole and absolute discretion, of any component portion of a
Partnership Interest, such as the Capital Account, or rights to distributions,
separate and apart from all other components of a Partnership Interest;
(iv) except with the consent of the General Partner, which may be given or
withheld in its sole and absolute discretion, if in the opinion of legal counsel
to the Partnership such transfer could cause a termination of the Partnership
for federal or state income tax purposes (except as a result of the redemption
or exchange for REIT Shares of all Common Units of all Classes held by all
Limited Partners or pursuant to a transaction expressly permitted under
Section 11.2); (v) if in the opinion of counsel to the Partnership such transfer
could cause the Partnership to be taxed as a corporation for U.S. federal income
tax purposes; (vi) if such transfer could, in the opinion of counsel to the
Partnership, cause the Partnership to become, with respect to any employee
benefit plan subject to Title I of ERISA, a “party-in-interest” (as defined in
Section 3(14) of ERISA) or a “disqualified person” (as defined in
Section 4975(e) of the Code); (vii) if such transfer could, in the opinion of
counsel to the Partnership, cause any portion of the assets of the Partnership
to constitute assets of any employee benefit plan pursuant to Department of
Labor Regulations Section 2510.2-101; (viii) except with the consent of the
General Partner, which may be given or withheld in its sole and absolute
discretion, if such transfer requires the registration of such Partnership
Interest pursuant to any applicable federal or state securities laws;
(ix) except with the consent of the General Partner, which may be given or
withheld in its sole and absolute discretion, if such transfer subjects the
Partnership to be regulated under the Investment Company Act of 1940, the
Investment Advisors Act of 1940 or the Employee Retirement Income Security Act
of 1974, each as amended; (x) if such transfer is made to a lender to the
Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, except with the consent of the General
Partner, which may be given or withheld in its sole and absolute discretion; and
provided, that, as a condition to granting such consent the lender may be
required to enter into an arrangement with the Partnership and the General
Partner to redeem or exchange for the REIT Shares Amount for the applicable
Class any Partnership Units in which a security interest is held simultaneously
with the time at which such lender would be deemed to be a partner in the
Partnership for purposes of allocating liabilities to such lender under
Section 752 of the Code; or (xi) if in the opinion of legal counsel for the
Partnership such transfer could adversely affect the ability of the Company to
continue to qualify as a REIT or, except with the consent of the General
Partner, which may be given or withheld in its sole and absolute discretion,
subject the Company to any additional taxes under Section 857 or Section 4981 of
the Code.

F. The General Partner shall monitor the transfers of interests in the
Partnership (including any acquisition of any Class of Common Units by the
Partnership or the General Partner) to determine (i) if such interests could be
treated as being traded on an “established securities market” or a “secondary
market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code and (ii) whether such transfers of interests could
result in the Partnership being unable to qualify for the “safe harbors” set
forth in Regulations

 

47



--------------------------------------------------------------------------------

Section 1.7704-1 (or such other guidance subsequently published by the IRS
setting forth safe harbors under which interests will not be treated as “readily
tradable on a secondary market (or the substantial equivalent thereof)” within
the meaning of Section 7704 of the Code) (the “Safe Harbors”). The General
Partner shall have the authority (but shall not be required) to take any steps
it determines are necessary or appropriate in its sole and absolute discretion
to prevent any trading of interests which could cause the Partnership to become
a “publicly traded partnership,” within the meaning of Code Section 7704, or any
recognition by the Partnership of such transfers, or to insure that one or more
of the Safe Harbors is met. Nothing in this Section 11.6.F shall allow the
General Partner to limit a Limited Partner’s Redemption Rights under
Section 8.5, provided that the General Partner shall be permitted to limit such
Redemption Rights if reasonably necessary to preserve the Company’s status as a
REIT or preserve the Partnership from being taxed as a corporation for federal
income tax purposes (for example, if the Partnership were not eligible for the
“qualifying income” exemption from taxation as a corporation by reason of being
a “publicly traded partnership” under Section 7704 of the Code).

ARTICLE 12—ADMISSION OF PARTNERS

Section 12.1 Admission of Successor General Partner

A successor to all of the General Partner’s General Partner Interest pursuant to
Section 11.2 who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner, effective upon such
transfer. Any such transferee shall carry on the business of the Partnership
without dissolution. In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission. In the case
of such admission on any day other than the first day of a Partnership Year, all
items attributable to the General Partner Interest for such Partnership Year
shall be allocated between the transferring General Partner and such successor
as provided in Article 11.

Section 12.2 Admission of Additional Limited Partners

A. After the date hereof, a Person (other than an existing Partner) who makes a
capital contribution to the Partnership in accordance with this Agreement shall
be admitted to the Partnership as an Additional Limited Partner only upon
furnishing to the General Partner (i) evidence of acceptance in form
satisfactory to the General Partner of all of the terms and conditions of this
Agreement, including, without limitation, the power of attorney granted in
Section 2.4 and (ii) such other documents or instruments as may be required in
the discretion of the General Partner in order to effect such Person’s admission
as an Additional Limited Partner.

B. Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the written consent
of the General Partner, which consent may be given or withheld in the General
Partner’s sole and absolute discretion. The admission of any Person as an
Additional Limited Partner shall become effective on the date upon which the
name of such Person is recorded on the books and records of the Partnership,
following the written consent of the General Partner to such admission.

 

48



--------------------------------------------------------------------------------

C. If any Additional Limited Partner is admitted to the Partnership on any day
other than the first day of a Partnership Year, then Profit, Loss, each item
thereof and all other items allocable among Partners and Assignees for such
Partnership Year shall be allocated among such Additional Limited Partner and
all other Partners and Assignees by taking into account their varying interests
during the Partnership Year in accordance with Section 706(d) of the Code, using
any method(s) permitted by law and selected by the General Partner consistent
with the provisions of Section 11.6D. All distributions with respect to which
the Partnership Record Date is before the date of such admission shall be made
solely to Partners and Assignees, other than the Additional Limited Partner and
all distributions thereafter shall be made to all of the Partners and Assignees
including such Additional Limited Partner.

Section 12.3 Amendment of Agreement and Certificate of Limited Partnership

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement and amend Exhibit A and, if required by law, shall prepare and
file an amendment to the Certificate of Limited Partnership and may for this
purpose exercise the power of attorney granted pursuant to Section 2.4 hereof.

ARTICLE 13—DISSOLUTION, LIQUIDATION AND TERMINATION

Section 13.1 Dissolution

A. The Partnership shall not be dissolved by the admission of Substituted
Limited Partners or Additional Limited Partners or by the admission of a
successor General Partner in accordance with the terms of this Agreement. Upon
the withdrawal of the General Partner, any successor General Partner shall
continue the business of the Partnership. The Partnership shall dissolve, and
its affairs shall be wound up, only upon the first to occur of any of the
following (each, a “Liquidating Event”):

(1) the expiration of its term as provided in Section 2.5;

(2) an event of withdrawal of the General Partner, as defined in the Act (other
than an event of bankruptcy), unless, within ninety (90) days after such event
of withdrawal a Majority in Interest of the Outside Limited Partners agree in
writing to continue the business of the Partnership and to the appointment,
effective as of the date of withdrawal, of a successor General Partner;

(3) an election to dissolve the Partnership made by the General Partner, in its
sole and absolute discretion;

(4) entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act;

(5) a Terminating Capital Transaction;

 

49



--------------------------------------------------------------------------------

(6) the Incapacity of the General Partner, unless all of the remaining Partners
in their sole and absolute discretion agree in writing to continue the business
of the Partnership and to the appointment, effective as of a date prior to the
date of such Incapacity, of a successor General Partner; or

(7) a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to the entry of such order or judgment all of the remaining Partners agree in
writing to continue the business of the Partnership and to the appointment,
effective as of a date prior to the date of such order or judgment, of a
successor General Partner.

Section 13.2 Winding Up

A. Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
The General Partner, or, in the event there is no remaining General Partner, any
Person elected by a Majority in Interest of the Outside Limited Partners (the
General Partner or such other Person being referred to herein as the
“Liquidator”), shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the Company) shall be applied and distributed in the
following order:

(1) First, to the payment and discharge of all of the Partnership’s debts and
liabilities;

(2) The balance, if any, to all Partners with positive Capital Accounts in
accordance with their respective positive Capital Account balances, determined
after all adjustments made in accordance with Article 6 resulting from
Partnership operations and from all sales and dispositions of all or any part of
the Partnership’s assets.

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13, other than reimbursement of its
expenses as provided in Section 7.4. Any distributions pursuant to this
Section 13.2A shall be made by the end of the Partnership’s taxable year in
which the Liquidating Event occurs (or, if later, within 90 days after the date
of the Liquidating Event). To the extent deemed advisable by the General
Partner, appropriate arrangements (including the use of a liquidating trust) may
be made to assure that adequate funds are available to pay any contingent debts
or obligations.

 

50



--------------------------------------------------------------------------------

B. Notwithstanding the provisions of Section 13.2A which require liquidation of
the assets of the Partnership, but subject to the order of priorities set forth
therein, if prior to or upon dissolution of the Partnership the Liquidator
determines that an immediate sale of part or all of the Partnership’s assets
would be impractical or would cause undue loss to the Partners, the Liquidator
may, in its sole and absolute discretion, defer for a reasonable time the
liquidation of any assets except those necessary to satisfy liabilities of the
Partnership (including to those Partners as creditors) and/or distribute to the
Partners, in lieu of cash, as tenants in common and in accordance with the
provisions of Section 13.2A, undivided interests in such Partnership assets as
the Liquidator deems not suitable for liquidation. Any such distributions in
kind shall be made only if, in the good faith judgment of the Liquidator, such
distributions in kind are in the best interest of the Partners, and shall be
subject to such conditions relating to the disposition and management of such
properties as the Liquidator deems reasonable and equitable and to any
agreements governing the operation of such properties at such time. The
Liquidator shall determine the fair market value of any property distributed in
kind using such reasonable method of valuation as it may adopt.

Section 13.3 Deficit Capital Account Restoration Obligation

If the General Partner has a deficit balance in its Capital Account at such time
as the Partnership (or the General Partner’s interest therein, including its
interest as a Limited Partner) is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) (after giving effect to all contributions,
distributions and allocations for the taxable years, including the year during
which such liquidation occurs), the General Partner shall contribute to the
capital of the Partnership the amount necessary to restore such deficit balance
to zero in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(3). If any
Limited Partner has a deficit balance in its Capital Account (after giving
effect to all contributions, distributions and allocations for the taxable
years, including the year during which such liquidation occurs), such Limited
Partner shall have no obligation to make any contribution to the capital of the
Partnership with respect to such deficit, and such deficit at any time shall not
be considered a Debt owed to the Partnership or to any other Person for any
purpose whatsoever, except to the extent otherwise expressly agreed to by such
Partner and the Partnership.

Section 13.4 Compliance with Timing Requirements of Regulations

A. In the discretion of the Liquidator or the General Partner, a pro rata
portion of the distributions that would otherwise be made to the General Partner
and Limited Partners pursuant to this Article 13 may be:

(1) distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership. The assets of any
such trust shall be distributed to the General Partner and Limited Partners from
time to time, in the reasonable discretion of the Liquidator or the General
Partner, in the same proportions and the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement; or

 

51



--------------------------------------------------------------------------------

(2) withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
or escrowed amounts shall be distributed to the General Partner and Limited
Partners in the manner and order of priority set forth in Section 13.2A as soon
as practicable.

Section 13.5 Deemed Distribution and Recontribution

Notwithstanding any other provision of this Article 13, in the event the
Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the
Partnership’s property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged, and the Partnership’s affairs shall not be
wound up. Instead, the Partnership shall be deemed to have contributed all of
its assets and liabilities to a new partnership in exchange a for an interest in
the new partnership. Immediately thereafter, the Partnership shall be deemed to
distribute interests in the new partnership to the General Partner and Limited
Partners in proportion to their respective interests in the Partnership in
liquidation of the Partnership, and the new partnership shall be deemed to
continue the business of the Partnership.

Section 13.6 Rights of Limited Partners

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise provided in this
Agreement, no Limited Partner shall have priority over any other Partner as to
the return of its Capital Contributions, distributions or allocations.

Section 13.7 Notice of Dissolution

In the event a Liquidating Event occurs or an event occurs that would, but for
an election or objection by one or more Partners pursuant to Section 13.1,
result in a dissolution of the Partnership, the General Partner shall, within
thirty (30) days thereafter, provide written notice thereof to each of the
Partners.

Section 13.8 Cancellation of Certificate of Limited Partnership

Upon the completion of the liquidation of the Partnership’s assets, as provided
in Section 13.2 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed, and all qualifications of the Partnership as a
foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

Section 13.9 Reasonable Time for Winding-Up

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2, in order to minimize any losses otherwise attendant upon such
winding-up, and the provisions of this Agreement shall remain in effect between
the Partners during the period of liquidation.

 

52



--------------------------------------------------------------------------------

Section 13.10 Waiver of Partition

Each Partner hereby waives any right to partition of the Partnership property.

Section 13.11 Liability of Liquidator

Any Liquidator shall be indemnified and held harmless by the Partnership in the
same manner and to the same degree as an Indemnitee may be indemnified pursuant
to Section 7.7 hereof.

ARTICLE 14—AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

Section 14.1 Amendments

A. Amendments to this Agreement requiring the Consent of Limited Partners may
only be proposed by the General Partner. Following such proposal, the General
Partner shall submit any proposed amendment to the Limited Partners. The General
Partner shall seek the written Consent of the Limited Partners on the proposed
amendment or shall call a meeting to vote thereon and to transact any other
business that it may deem appropriate. For purposes of obtaining a written
Consent, the General Partner may require a response within a reasonable
specified time, but not less than fifteen (15) days, and failure to respond in
such time period shall constitute a vote or Consent which is consistent with the
General Partner’s recommendation with respect to the proposal. Except as set
forth below in Section 14.1B, Section 14.1C and Section 14.1D or as otherwise
expressly provided in this Agreement, a proposed amendment shall be adopted and
be effective as an amendment hereto if it is approved by the General Partner and
it receives the Consent of Limited Partners holding a majority of the Common
Units held by Limited Partners (including Limited Partner Units held by the
Company or its Affiliates); provided that an action shall become effective at
such time as the requisite consents are received by the General Partner even if
prior to such specified time.

B. The General Partner shall have the exclusive power to amend this Agreement as
may be required to facilitate or implement any of the following purposes:

(1) to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner or any Affiliate of the General Partner for
the benefit of the Limited Partners;

(2) to reflect the issuance of additional Partnership Interests pursuant to
Section 4.3 or the admission, substitution or withdrawal of Partners or the
termination of the Partnership in accordance with this Agreement, and to amend
Exhibit A in connection with such admission, substitution or withdrawal;

(3) to set forth or amend the designations, rights, powers, duties and
preferences of the Holders of any additional Partnership Interests issued
pursuant to this Agreement;

 

53



--------------------------------------------------------------------------------

(4) to reflect a change that is of an inconsequential nature or does not
adversely affect the rights of the Limited Partners hereunder in any material
respect, or to cure any ambiguity, correct or supplement any provision in this
Agreement not inconsistent with law or with other provisions, or make other
changes with respect to matters arising under this Agreement that will not be
inconsistent with law or with the provisions or this Agreement;

(5) to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

(6) to reflect such changes as are reasonably necessary for the General Partner
to maintain its status as a REIT, including changes which may be necessitated
due to a change in applicable law (or an authoritative interpretation thereof)
or a ruling of the IRS; and

(7) to modify, as set forth in the definition of “Capital Account,” the manner
in which Capital Accounts are computed.

The General Partner will provide notice to the Limited Partners when any action
under this Section 14.1B is taken in the next regular communication to the
Limited Partners.

C. Except as set forth in Section 14.1B above, this Agreement shall not be
amended, without the Consent of a Majority in Interest of the Outside Limited
Partners, if such amendment would amend Section 4.3, Article 5, Article 6,
Article 7, Section 8.5, Section 11.2 or this Section 14.1C (to reduce the items
requiring the Consent described herein).

D. This Agreement shall not be amended, and no action may be taken by the
General Partner, without the Consent of each Partner whose rights under this
Agreement are adversely affected thereby if such amendment or action would
(i) convert a Limited Partner Interest in the Partnership into a General Partner
Interest (except as a result of the General Partner acquiring such Partnership
Interest), (ii) modify the limited liability of a Limited Partner or (iii) amend
this Section 14.1D (to reduce the items requiring the Consent described herein).
Any such amendment or action Consented to by a Partner shall be effective as to
that Partner, notwithstanding the absence of such Consent by any other Partners.

E. Notwithstanding anything in this Article 14 or elsewhere in this Agreement to
the contrary, any amendment and restatement of Exhibit A hereto by the General
Partner to reflect events or changes otherwise authorized or permitted by this
Agreement, whether pursuant to Section 7.1A(23) hereof or otherwise, shall not
be deemed an amendment of this Agreement and may be done at any time and from
time to time, as necessary by the General Partner without the Consent of the
Limited Partners.

Section 14.2 Meetings of the Partners

A. Meetings of the Partners may only be called by the General Partner. The
request shall state the nature of the business to be transacted. Notice of any
such meeting shall be given to all Partners not less than seven (7) days nor
more than sixty (60) days prior to the date of such meeting. Partners may vote
in person or by proxy at such meeting. Whenever the

 

54



--------------------------------------------------------------------------------

vote or Consent of the Partners is permitted or required under this Agreement,
such vote or Consent may be given at a meeting of the Partners or may be given
in accordance with the procedure prescribed in Section 14.1. Except as otherwise
expressly provided in this Agreement, the Consent of holders of a majority of
the Common Units held by Limited Partners (including Common Units held by the
Company) shall control.

B. Any action required or permitted to be taken at a meeting of the Partners may
be taken without a meeting if a written Consent setting forth the action so
taken is signed by a majority of the Common Units of the Partners (or such other
percentage as is expressly required by this Agreement). Such Consent may be in
one instrument or in several instruments, and shall have the same force and
effect as a vote of a majority of the Common Units of the Partners (or such
other percentage as is expressly required by this Agreement). Such Consent shall
be filed with the General Partner. An action so taken shall be deemed to have
been taken at a meeting held on the effective date so certified.

C. Each Limited Partner may authorize any Person or Persons to act for him by
proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. Every proxy must be signed by the Limited Partner or his
attorney-in-fact. A proxy may be granted in writing, by means of electronic
transmission or as otherwise permitted by applicable law. No proxy shall be
valid after the expiration of twelve (12) months from the date thereof unless
otherwise provided in the proxy. Every proxy shall be revocable at the pleasure
of the Limited Partner executing it, such revocation to be effective upon the
Partnership’s receipt of written notice of such revocation from the Limited
Partner executing such proxy.

D. Each meeting of the Partners shall be conducted by the General Partner or
such other Person as the General Partner may appoint pursuant to such rules for
the conduct of the meeting as the General Partner or such other Person deems
appropriate. Without limitation, meetings of the Partners may be conducted in
the same manner as meetings of the Company’s stockholders and may be held at the
same time, and as part of, meetings of the Company’s stockholders.

E. On matters on which Limited Partners are entitled to vote, each Limited
Partner shall have a vote equal to the number of Partnership Units held.

ARTICLE 15—GENERAL PROVISIONS

Section 15.1 Addresses and Notice

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by certified first
class United States mail, return receipt requested, nationally recognized
overnight delivery service or facsimile transmission (with receipt confirmed) to
the Partner or Assignee at the address set forth on Exhibit A or such other
address of which the Partner shall notify the General Partner in writing.

 

55



--------------------------------------------------------------------------------

Section 15.2 Titles and Captions

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.

Section 15.3 Pronouns and Plurals

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

Section 15.4 Further Action

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

Section 15.5 Binding Effect

Subject to the terms set forth herein, the Agreement shall be binding upon and
inure to the benefit of the parties hereto and their heirs, executors,
administrators, successors, legal representatives and permitted assigns.

Section 15.6 Creditors

Other than as expressly set forth herein with respect to Indemnitees, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

Section 15.7 Waiver

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

Section 15.8 Counterparts

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all of the parties hereto, notwithstanding
that all such parties are not signatories to the original or the same
counterpart. Each party shall become bound by this Agreement immediately upon
affixing its signature hereto.

 

56



--------------------------------------------------------------------------------

Section 15.9 Applicable Law

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law.

Section 15.10 Invalidity of Provisions

If any provision of this Agreement shall to any extent be held void or
unenforceable (as to duration, scope, activity, subject or otherwise) by a court
of competent jurisdiction, such provision shall be deemed to be modified so as
to constitute a provision conforming as nearly as possible to the original
provision while still remaining valid and enforceable. In such event, the
remainder of this Agreement (or the application of such provision to persons or
circumstances other than those in respect of which it is deemed to be void or
unenforceable) shall not be affected thereby. Each other provision of this
Agreement, unless specifically conditioned upon the voided aspect of such
provision, shall remain valid and enforceable to the fullest extent permitted by
law; any other provisions of this Agreement that are specifically conditioned on
the voided aspect of such invalid provision shall also be deemed to be modified
so as to constitute a provision conforming as nearly as possible to the original
provision while still remaining valid and enforceable to the fullest extent
permitted by law.

Section 15.11 No Rights as Stockholders

Nothing contained in this Agreement shall be construed as conferring upon the
Holders of any Class of Partnership Units any rights whatsoever as stockholders
of the Company, including without limitation, any right to receive dividends or
other distributions made to stockholders or to vote or consent or to receive
notice as stockholders in respect of any meeting of stockholders for the
election of directors of the Company or any other matter.

Section 15.12 Entire Agreement

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any other
prior written or oral understandings or agreements (including the Prior
Agreement) among them with respect thereto.

[Signature Page Follows]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Agreement of Limited Partnership as of the date first written above.

 

GENERAL PARTNER: COLE REAL ESTATE INCOME STRATEGY (DAILY NAV), INC. By:  

/s/ D. Kirk McAllaster, Jr.

  Name:   D. Kirk McAllaster, Jr.  

Title:

 

Executive Vice President,

Chief Financial Officer and Treasurer

LIMITED PARTNER: CRI (DAILY NAV), LLC By:   /s/ Marc T. Nemer   Name:   Marc T.
Nemer   Title:   Chief Executive Officer and President

Signature Page to Second Amended and Restated Agreement of

Limited Partnership of Cole Real Estate Income Strategy (Daily NAV) Operating
Partnership, LP



--------------------------------------------------------------------------------

FORM OF LIMITED PARTNER SIGNATURE PAGE

FOR PARTNERS ADMITTED AFTER AUGUST 26, 2013

The undersigned, desiring to become one of the within named Limited Partners of
Cole Real Estate Income Strategy (Daily NAV) Operating Partnership, LP, hereby
becomes a party to the Second Amended and Restated Agreement of Limited
Partnership of Cole Real Estate Income Strategy (Daily NAV) Operating
Partnership, LP by and among Cole Real Estate Income Strategy (Daily NAV), Inc.
and such Limited Partners, dated as of August 26, 2013, as amended. The
undersigned agrees that this signature page may be attached to any counterpart
of said Second Amended and Restated Agreement of Limited Partnership.

 

Signature Line for Limited Partner:

  

[Name]

   By:            Name:       Title:       Date:

Address of Limited Partner:

  

 

        

 



--------------------------------------------------------------------------------

Exhibit A

 

Partner    Cash
Contribution      Agreed Value
of Capital
Contribution      Number of
Partnership
Units      Class of Partnership
Units      Percentage
Interest  

GENERAL PARTNER

              

Cole Real Estate

Income Strategy

(Daily NAV),

Inc.

   $ 900         N/A         9,000         Wrap Class Unit         99.9 % 

2325 East

Camelback

Road, Suite 1100

Phoenix, Arizona

85016

              

LIMITED PARTNER

              

CRI (Daily

NAV), LLC

   $ .90         N/A         9         Wrap Class Unit         0.1 % 

2325 East

Camelback

Road, Suite 1100

Phoenix, Arizona

85016

              

TOTALS:

   $ 900.90            9,009         Wrap Class Unit         100 % 

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Notice of Redemption

The undersigned Limited Partner hereby irrevocably (i) redeems
            Common Units of the Class indicated below in Cole Real Estate Income
Strategy (Daily NAV) Operating Partnership, LP in accordance with the terms of
the Second Amended and Restated Agreement of Limited Partnership of Cole Real
Estate Income Strategy (Daily NAV) Operating Partnership, LP and the Redemption
Right referred to therein; (ii) surrenders such Common Units and all right,
title and interest therein; and (iii) directs that the Cash Amount or REIT
Shares Amount (as determined by the General Partner) deliverable upon exercise
of the Redemption Right be delivered to the address specified below, and if REIT
Shares of the corresponding Class are to be delivered, such REIT Shares be
registered or placed in the name(s) and at the address(es) specified below. The
undersigned hereby, represents, warrants, and certifies that the undersigned
(a) has marketable and unencumbered title to such Common Units, free and clear
of the rights or interests of any other Person; (b) has the full right, power,
and authority to redeem and surrender such Common Units as provided herein; and
(c) has obtained the consent or approval of all persons or entities, if any,
having the right to consent or approve such redemption and surrender.

Class of Units:                                

Dated:                                               

Name of Limited Partner:                                       
                                         
                                             

Please Print

 

 

 

  (Signature of Limited Partner)    

 

  (Street Address)    

 

  (City)                             (State)                            (Zip
Code)   Medallion Guarantee:    

 

If REIT Shares are to be issued, issue to:

Name:                                                                          
           

Please insert social security or identifying
number:                                

 

B-1